


Exhibit 10.1
EXECUTION VERSION





















--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT
by and among
UNIQUE MOLDED FOAM TECHNOLOGIES, INC.,


GREAT LAKE FOAM TECHNOLOGIES INC.,


and
THE STOCKHOLDERS OF
GREAT LAKE FOAM TECHNOLOGIES INC.


Dated as of August 31, 2015





--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I
 
DEFINITIONS
1


ARTICLE II
 
SALE AND PURCHASE
10


2.1


 
Sale and Purchase
10


2.2


 
Purchase Price
10


2.3


 
Purchase Price Adjustment
10


2.4


 
Allocation of Purchase Price
12


2.5


 
Assumption and Non-Assumption of Liabilities by Buyer
12


ARTICLE III
 
CLOSING AND DELIVERIES
13


3.1


 
Closing
13


3.2


 
Deliveries by the Company
13


3.3


 
Deliveries by Buyer
14


ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY AND THE STOCKHOLDERS
14


4.1


 
Organization and Authority
15


4.2


 
Capitalization
15


4.3


 
Subsidiaries
15


4.4


 
No Conflict; Required Filings and Consents
15


4.5


 
Financial Statements
16


4.6


 
Absence of Certain Changes
16


4.7


 
Taxes
18


4.8


 
Title to and Sufficiency of Properties
19


4.9


 
Real Property
19


4.10


 
Compliance with Laws
20


4.11


 
Permits
21


4.12


 
Employee Benefit Plans
21


4.13


 
Material Contracts
23


4.14


 
Legal Proceedings
24


4.15


 
Intellectual Property
25


4.16


 
Insurance
27


4.17


 
Personnel
27


4.18


 
Environmental Matters
28


4.19


 
Customers and Suppliers
29


4.20


 
Accounts Receivable
29


4.21


 
Related-Party Transactions
30


4.22


 
Product Liability and Warranty
30


4.23


 
Undisclosed Liabilities
30


4.24


 
Certain Business Practices
30


4.25


 
No Brokers
31


4.26


 
Limitations on Representations and Warranties
31








--------------------------------------------------------------------------------



ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF BUYER
31


5.1


 
Organization and Standing
31


5.2


 
Authorization, Validity, and Effect
31


5.3


 
No Conflict; Required Filings and Consents
32


ARTICLE VI
 
COVENANTS AND AGREEMENTS
32


6.1


 
Publicity
32


6.2


 
Tax Matters
32


6.3


 
Non-Assigned Contracts
32


6.4


 
Name Change
33


6.5


 
Administration of Accounts
33


ARTICLE VII
 
REMEDIES
34


7.1


 
Surival
34


7.2


 
Indemnification by Buyer
34


7.3


 
Indemnification by the Company and Stockholders
35


7.4


 
Limitations on Indemnification Payments to the Buyer Indemnitees
35


7.5


 
Limitations on Indemnification Payments to the Seller Indemnitees
36


7.6


 
Procedures
36


7.7


 
Additional Indemnification Provisions
40


ARTICLE VIII
 
MISCELLANEOUS AND GENERAL
41


8.1


 
Seller Representative
41


8.2


 
Expenses
42


8.3


 
Successors and Assigns
42


8.4


 
Third-Party Beneficiaries
42


8.5


 
Notices
42


8.6


 
Complete Agreement
44


8.7


 
Captions
44


8.8


 
Amendment
44


8.9


 
Waiver
44


8.10


 
Governing Law; Forum
44


8.11


 
Waiver of Jury Trial
45


8.12


 
Severability
45


8.13


 
Schedules
45


8.14


 
Exclusive Remedy
46


8.15


 
Joint Drafting
46


8.16


 
Specific Performance
46


8.17


 
Counterparts
47


8.18


 
Confidentiality
47



Exhibit A – Employment Agreement (Tim Packer)
Exhibit B – Escrow Agreement
Exhibit C – Lease
Exhibit D – Non-Competition Agreements



--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August 31, 2015,
is made by and among Unique Molded Foam Technologies, Inc., a Delaware
corporation (“Buyer”), Great Lake Foam Technologies Inc., a Michigan corporation
(the “Company”), Bill MacCready and Tim Packer. Bill MacCready and Tim Packer
are referred to herein each as a “Stockholder” and collectively as the
“Stockholders”.
RECITALS


A.    The Stockholders own, collectively, one hundred percent (100%) of the
outstanding capital stock of the Company.
B.     The Company desires to sell to Buyer, and Buyer desires to purchase from
the Company, substantially all of the assets of the Company, upon the terms and
subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
For purposes of this Agreement:
“2014 Balance Sheet” has the meaning set forth in Section 4.5(a).
“Accounts Receivable” means trade receivables, non‑trade receivables and accrued
revenues of the Company.
“Actions” means any litigation, hearing, suit, claim, complaint, legal
proceeding, administrative enforcement proceeding or arbitration proceeding,
including, without limitation, any of the foregoing by or before any
Governmental Authority.
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls or is controlled by that Person, or is under common control with that
Person. For the purposes of this definition, “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
“Agreement” has the meaning set forth in the preamble.
“Agreement Date” means the date of this Agreement.

    1

--------------------------------------------------------------------------------



“Assumed Liabilities” has the meaning set forth in Section 2.5(a).
“Bill of Sale and Assumption Agreements” means the bills of sale, assignments
and other documents (including, as applicable, patent assignments, trademark
assignments and copyright assignments) conveying to Buyer all of the Purchased
Assets, which documents shall be in forms and substance satisfactory to Buyer.
“Business” means the business of the Company, including, without limitation,
injection mold manufacturing of polyurethane components for the automotive, RV,
marine, furniture, industrial, medical and other product markets.
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by Law or executive
order to close.
“Buyer” has the meaning set forth in the preamble.
“Buyer Claim” has the meaning set forth in Section 7.6(b).
“Buyer Claims Notice” has the meaning set forth in Section 7.6(b).
“Buyer Indemnitees” has the meaning set forth in Section 7.3.
“Cap” has the meaning set forth in Section 7.4(b).
“Cash” as of any time means cash balances on hand in bank accounts at such time
plus cash equivalents recorded consistent with past practice.
“CERCLA” has the meaning set forth in the definition of “Environmental Laws.”
“Claim” means a Buyer Claim or a Seller Claim, as the context requires.
“Claim Response” has the meaning set forth in Section 7.6(a).
“Cleanup” has the meaning set forth in Section 7.7(e).
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.
“Closing Working Capital” has the meaning set forth in Section 2.3(a).
“COBRA” has the meaning set forth in Section 4.12(e).
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
“Company” has the meaning set forth in the preamble.

    2

--------------------------------------------------------------------------------



“Company Debt” means (a) any Liability of the Company (i) for borrowed money
(including the current portion thereof), (ii) under any reimbursement obligation
relating to draws under any letter of credit, bankers’ acceptance or note
purchase facility, (iii) for the payment of money relating to leases which, in
accordance with GAAP, are required to be classified as capitalized lease
obligations, (iv) under any conditional sale or other title retention agreement
with respect to acquired property, or for all or any part of the deferred
purchase price of property, and/or (v) evidenced by any note, bond, debenture or
other similar instrument, and (b) any Liability of others described in the
preceding clause (a) that the Company has guaranteed, that is recourse to the
Company or any of its assets or that is otherwise its legal liability or that is
secured in whole or in part by the assets of the Company. For purposes of this
Agreement, Company Debt also includes any and all accrued interest, success
fees, prepayment premiums, make-whole premiums, bank overdrafts or penalties and
fees or expenses (including attorneys’ fees) associated with the prepayment of
any Company Debt, and for the avoidance of doubt, includes any Company Debt
outstanding to any Stockholder.
“Company Employee Plan” means any plan, program, policy, practice, contract,
agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written, unwritten or otherwise, funded or unfunded,
including each “employee benefit plan,” within the meaning of Section 3(3) of
ERISA that is maintained, contributed to, or required to be contributed to, by
the Company or any ERISA Affiliate for the benefit of any employee, or with
respect to which the Company or any ERISA Affiliate has any liability or
obligation.
“Confidential Information” has the meaning set forth in Section 8.18.
“Consent” means any consent, approval, authorization, qualification, waiver,
registration or notification required to be obtained from, filed with or
delivered to a Governmental Authority or any other Person in connection with the
consummation of the transactions provided for herein or in any Related Document.
“Contract” means any agreement, contract, personal property lease, real property
lease, capital lease, note, loan, evidence of indebtedness, guaranty, purchase
order, customer order, letter of credit, franchise agreement, undertaking,
obligation covenant-not-to-compete, employment agreement, license, instrument,
obligation or commitment (i) to which the Company is a party, or (ii) by which
the Company or the assets of the Company are bound, whether oral or written.
“Current Assets” means, as of any date, only the following categories of the
Company’s current assets: (i) trade Accounts Receivable (but only to the extent
such Accounts Receivable conform to the representation and warranties set forth
in Section 4.20), (ii) Inventory (but only to the extent such Inventory conforms
to the representations and warranties set forth in Section 4.8(b)), and (iii)
prepaid expenses.
“Current Liabilities” means, as of any date, only the following categories of
the Company’s current liabilities: (i) trade accounts payable, (ii) Toyota
Commission, and (iii) uncleared checks outstanding.

    3

--------------------------------------------------------------------------------



“Deductible” has the meaning set forth in Section 7.4(a).
“Dispute Notice” has the meaning set forth in Section 7.6(b).
“Dispute Period” has the meaning set forth in Section 7.6(b).
“Employee” has the meaning set forth in Section 4.17(c).
“Employment Agreement” means an employment agreement with Tim Packer,
substantially in the form and on the terms of Exhibit A.
“Environment” means soil, surface water, groundwater, land, stream, sediments
and ambient air.
“Environmental Law” means any Law, administrative or judicial decision or order,
concerning the protection of human health, safety or the Environment, including,
without limitation, the use, generation, treatment, storage, disposal, Release,
transportation or arrangement for transportation of any Hazardous Material. The
term “Environmental Laws” includes, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), the Occupational Safety and Health Act of 1970, as amended, the
Federal Water Pollution Control Act, as amended, the Federal Resource
Conservation and Recovery Act, as amended, the Federal Clean Water Act, as
amended, the Toxic Substances Control Act, as amended, the Federal Clean Air
Act, as amended, and any and all other comparable state or local or other Laws,
and all amendments thereto or regulations promulgated thereunder, relating to
the Environment, health or safety.
“Environmental Liability” means any Liability or Loss relating to or alleged to
relate to any environmental, health or safety matter (including those involving
natural resources) or condition existing on or before the Closing Date for which
the Company or any of its Predecessors has (directly, contingently or otherwise)
or is alleged to have liability or responsibility, including any Liability or
Loss relating to any Environmental Law, Contract, tort, implied or express
warranty or strict liability.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any Person under common control with the Company within
the meaning of Section 414(b) or (c) of the Code, and the regulations issued
thereunder.
“Escrow Account” means the escrow account to be held by the Escrow Agent in
accordance with the terms of the Escrow Agreement.
“Escrow Agent” means Peapack-Gladstone Bank.
“Escrow Agreement” means an agreement by and among the Company, the Seller
Representative, the Stockholders, the Escrow Agent and Buyer, substantially in
the form attached hereto as Exhibit B.

    4

--------------------------------------------------------------------------------



“Escrow Fund” means $1,000,000.
“Estimated Working Capital” has the meaning set forth in Section 2.3(a).
“Excluded Assets” has the meaning set forth in Schedule 2.1.
“Excluded Liabilities” has the meaning set forth in Section 2.5(c).
“Excluded Representations” has the meaning set forth in Section 7.1(b).
“Final Working Capital Statement” means the Working Capital Statement reflecting
the Final Working Capital.
“Financial Statements” has the meaning set forth in Section 4.5(a).
“Governmental Authority” means any government or political subdivision, whether
federal, state, local, domestic or foreign, or any agency or instrumentality of
any such government or political subdivision, or any federal, state, local,
domestic or foreign court.
“Hazardous Material” means any toxic, hazardous or dangerous substance or waste,
any pollutant or contaminant, including asbestos and asbestos-containing
materials, hazardous waste, hazardous material, hazardous substance, petroleum
or its products or fractions, petroleum-containing materials, radiation and
radioactive materials and polychlorinated biphenyls, all as defined in any
Environmental Law.
“HIPAA” has the meaning set forth in Section 4.12(e).
“I-9 Form” has the meaning set forth in Section 4.17(c).
“Indemnified Party” means Buyer Indemnitees and/or Seller Indemnitees, as the
context requires.
“Indemnifying Party” has the meaning set forth in Section 7.6(d).
“Insurance Policies” has the meaning set forth in Section 4.16(a).
“Intellectual Property” means any and all patents, patents pending and patent
applications; trademarks, service marks, trade names, mask works, service marks,
brand names, trade dress, slogans, logos and Internet domain names, websites and
browsers and their associated goodwill; inventions, invention studies,
discoveries, ideas, processes, formulae, designs, computer programs, models,
industrial designs, know-how, confidential information, proprietary information
and trade secrets, whether or not patented or patentable; copyrights, writing
and other copyrightable works and works in progress, databases, website content
and software; all other intellectual property rights and foreign equivalent or
counterpart rights and forms of protection of a similar or analogous nature or
having similar effect in any jurisdiction throughout the word; all registrations
and application for registration of any of the foregoing; and any renewals,
extensions, continuations, divisionals, reexaminations or reissues or equivalent
or counterpart of any of the foregoing in any

    5

--------------------------------------------------------------------------------



jurisdiction throughout the world; in each case, that is owned by the Company or
used by it in the conduct of its business.
“Interim Balance Sheet” has the meaning set forth in Section 4.5(a).
“Interim Financial Statements” has the meaning set forth in Section 4.5(a).
“Inventory” means all inventory, merchandise, finished goods, work in progress
and raw materials owned by the Company.
“KBD Litigation” means KBD & Associates, Inc. v. Great Lake Foam Technologies,
Inc., File No. 10-0408-CK, in the Circuit Court for Jackson County, Michigan.
“Law” means any law, statute, code, ordinance, regulation or rule of any
Governmental Authority.
“Lease” means the lease for the Leased Real Property, substantially in the form
attached hereto as Exhibit C.
“Leased Real Property” means the real property leased or subleased by the
Company and all buildings and other improvements thereon.
“Liabilities” means any debts, liabilities and other obligations of any kind or
nature, whether accrued or fixed, known or unknown, absolute or contingent,
matured or unmatured, determined or determinable, several or joint and several,
direct or indirect, including, without limitation, those arising under any Law
(including, without limitation, any Environmental Law), Action, Order and/or
Contract.
“Liens” means any Mortgage, lien, security interest, pledge, attachment, charge,
claim, condition or other similar encumbrance or restriction of any kind,
including any restriction on use, voting, transfer (other than transfer
restrictions under applicable Law), receipt of income or exercise of any other
attribute of ownership.
“Losses” has the meaning set forth in Section 7.2.
“Material Adverse Effect” means, with respect to the Company or Buyer, as
applicable, any change, occurrence or development that has had (or would
reasonably be expected to have) a material adverse effect on the business,
assets, results of operations or financial condition of such party and/or, in
the case of the Company, excluding (a) any change, occurrence or development
resulting from general economic conditions, so long as such conditions do not
disproportionately affect the business of such party; (b) any change, occurrence
or development affecting companies in the industry in which it conducts its
business generally, in each case so long as such event does not
disproportionately affect the business of such party; (c) any failure by the
Company to meet any internal or published projections, forecasts, or revenue or
earnings predictions with respect to the Business; (d) any adverse change,
effect, event, occurrence, state of facts or development resulting from or
relating to compliance with the terms of, or the taking of any action required
or permitted by, this Agreement or any of the Related Documents; (e) any adverse
change,

    6

--------------------------------------------------------------------------------



effect, event, occurrence, state of facts or development arising from or
relating to any change in accounting requirements or principles or any change in
any Laws, so long as such changes do not disproportionately affect the Business
or the Purchased Assets; (f) any adverse change, effect, event, occurrence,
state of facts or development arising in connection with natural disasters or
acts of nature, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing or underway as of the
date hereof; or (g) any change in political regimes, conditions or climate
whether in the United States or any other country or jurisdiction. References in
this Agreement to dollar amount thresholds shall not be deemed to be evidence of
a Material Adverse Effect or materiality.
“Material Contracts” has the meaning set forth in Section 4.13(b).
“Material Customers” has the meaning set forth in Section 4.19(a).
“Material Permits” has the meaning set forth in Section 4.11.
“Material Suppliers” has the meaning set forth in Section 4.19(b).
“Mortgage” has the meaning set forth in Section 4.9(c).
“Non-Assigned Contract” has the meaning set forth in Section 6.3.
“Non-Competition Agreements” means agreements in favor of Buyer relating to,
among other things, non-competition, non-solicitation and confidentiality,
substantially in the form and on the terms of Exhibit D.
“Notice” has the meaning set forth in Section 7.6(b).
“Order” means any decision, order, judgment, ruling, injunction, award, decree
or writ of any Governmental Authority.
“Owned Real Property” means the real property owned by the Company and all
buildings and other improvements thereon.
“Pension Plan” means each Company Employee Plan that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA.
“Permits” means any federal, state, county, local or foreign license, permit,
authorization, certificate of authority, qualification or similar document or
authority that has been issued or granted by any Governmental Authority to the
Company.
“Permitted Liens” means (a) Liens set forth on Schedule 1.1, (b) mechanics’,
workmens’, repairmen’s, warehousemen’s, carriers’ or other like Liens arising or
incurred in the ordinary course of business consistent with past practice or by
operation of Law if the underlying obligations are not delinquent, and (c) with
respect to Intellectual Property, licenses granted in the ordinary course of
business consistent with past practice and listed on Schedule 1.1; provided,
however, that none of the foregoing described in clauses (a), (b) or (c),
individually or in the

    7

--------------------------------------------------------------------------------



aggregate, impair in any material respect the use and operation or value of the
property to which they relate in the Business.
“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, joint venture, unincorporated society or association,
trust or other legal entity or Governmental Authority.
“Product Liabilities” means, with respect to any products (including without
limitation the Products) previously sold and/or sold as of the Closing Date,
and/or services previously provided and/or provided as of the Closing Date, by
or on behalf of the Company and/or any Predecessor, all Actions and other
Liabilities relating to actual or alleged injury, damage, death or other harm,
including to any Person, property or business, including without limitation (i)
any relating to any actual or alleged defect in the design and/or manufacture of
a product, and (ii) any product recalls or withdrawals relating thereto.
“Products” means the products of the Business currently or previously sold,
including, without limitation, those set forth in Schedule 1.2.
“Purchase Price” has the meaning set forth in Section 2.2(a).
“Purchased Assets” has the meaning set forth in Schedule 2.1.
“Real Property” means all of the Owned Real Property and Leased Real Property.
“Real Property Leases” means all leases of any real property (and all buildings
and other improvements thereon) to which the Company is a party, whether as
lessor or lessee.
“Related Documents” means the Bills of Sale and Assumption Agreements, the
Lease, the Employment Agreement, the Consulting Agreement, the Escrow Agreement,
the Non-Competition Agreements, and all other documents, instruments and
agreements entered into in connection with this Agreement and the transactions
contemplated hereby.
“Release” means any releasing, spilling, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping of a Hazardous Material
into the Environment.
“Remaining Disputed Items” has the meaning set forth in Section 2.3(b).
“Representation Termination Date” has the meaning set forth in Section 7.1(b).
“Response Period” has the meaning set forth in Section 7.6(a).
“Responsible Party” has the meaning set forth in Section 7.6(d).
“Seller Claim” has the meaning set forth in Section 7.6(a).
“Seller Claims Notice” has the meaning set forth in Section 7.6(a).

    8

--------------------------------------------------------------------------------



“Seller Indemnitees” has the meaning set forth in Section 7.2.
“Seller Representative” means Tim Packer.
“Seller’s Knowledge” means the actual or constructive knowledge, after due
inquiry, of any of the Stockholders.
“Selling Expenses” means all costs, fees and expenses of the Company or any of
the Stockholders, or on behalf of any of them or any of the Company’s owners,
stockholders, partners, members and other equity holders, officers, directors,
managers, agents or representatives, in each case incurred in connection with
the consummation of the transactions contemplated hereby, including, without
limitation, (a) any brokerage fees, commissions, finders’ fees, investment
banking fees or financial advisory fees, including those payable to Generational
Equity, and (b) the fees and expenses of attorneys, advisors and consultants,
including the law firm of Warner Norcross & Judd LLP.
“Settlement Accountant” has the meaning set forth in Section 2.3(b).
“Stockholder” and “Stockholders” has the meaning set forth in the preamble.
“Subsidiary” and “Subsidiaries” means, with respect to the Company, any other
Person (a) whose board of directors or similar governing body, or a majority
thereof, may presently be directly or indirectly elected or appointed by the
Company or a subsidiary of the Company, (b) whose management decisions and
corporate actions are directly or indirectly subject to the present control of
the Company or a subsidiary of the Company, or (c) whose voting securities are
more than fifty percent (50%) owned, directly or indirectly, by the Company or a
subsidiary of the Company. The term “Subsidiary” shall include all subsidiaries
of such Subsidiary.
“Target Working Capital” means Working Capital in the amount of $1,285,000.
“Tax” means, (i) any and all taxes (whether federal, state, local or foreign)
including, without limitation, income, alternative or add-on minimum tax, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
license, withholding, payroll, employment, unemployment, social security,
disability, excise, severance, stamp, occupation, premium, property,
registration, estimated, capital stock, environmental or windfall profit tax,
custom, duty or other tax of any kind whatsoever, together with any interest
penalties, additions to tax or additional amounts imposed by any Taxing
Authority, and (ii) any amounts described in clause (i) that are payable by any
other party for which the Company is liable pursuant to any tax sharing
agreement, tax indemnification agreement or other similar agreement.
“Tax Returns” means all Tax returns, statements, reports and forms required to
be filed with any Taxing Authority.
“Taxing Authority” means any Governmental Authority responsible for the
administration, assessment, determination, collection or imposition of any Tax.

    9

--------------------------------------------------------------------------------



“Working Capital” means (a) the Current Assets as of any particular date
(excluding any assets related to Taxes) minus (b) the Current Liabilities as of
such date, excluding any liabilities for Taxes, in each case calculated
consistent with the Interim Balance Sheet, and in accordance with the Company’s
historical practices.
“Working Capital Overage” has the meaning, set forth in Section 2.3(a).
“Working Capital Statement” has the meaning set forth in Section 2.3(a).
“Working Capital Underage” has the meaning set forth in Section 2.3(a).
ARTICLE II    
SALE AND PURCHASE
2.1    Sale and Purchase. Upon the terms and subject to the conditions set forth
in this Agreement, at the Closing the Company shall sell, assign, convey, set
over, transfer and deliver to Buyer, and Buyer shall purchase from the Company,
all of the Company’s right, title and interest in and to all of the Purchased
Assets, free and clear of all Liens other than Permitted Liens.
2.2    Purchase Price.
(a)    Subject to the adjustments set forth in Section 2.3, the full
consideration for the Purchased Assets (the “Purchase Price”) shall be:
(i)    $12,000,000 (such sum, as may be increased or decreased pursuant to
Section 2.3, the “Purchase Price”), and
(ii)    the assumption of the Assumed Liabilities.
(b)    At the Closing, Buyer shall pay by wire transfer of immediately available
funds (i) to an account or accounts the Seller Representative will designate in
writing prior to the Closing, the Purchase Price less the amount of the Escrow
Fund, and (ii) to the Escrow Agent pursuant to the Escrow Agreement, the amount
of the Escrow Fund.
2.3    Purchase Price Adjustment.
(a)    Working Capital Statement.
(i)    Prior to the Closing Date, the Seller Representative shall deliver to
Buyer a good faith estimate of the Working Capital as of a point in time
immediately prior to the Closing, prepared in accordance with the Company’s
historical practices, together with related supporting schedules, calculations
and documentation and a calculation of any resulting Working Capital Underage or
Working Capital Overage (the “Estimated Working Capital. If the Estimated
Working Capital is less than the Target Working Capital, the Purchase Price paid
at Closing shall be reduced by the amount of such shortfall (the “Working
Capital Underage”), subject to further adjustment as provided in this Section
2.3. If the Estimated Working Capital is greater than the Target Working
Capital, the Purchase Price paid at Closing shall be increased by the amount of
such

    10

--------------------------------------------------------------------------------



excess (the “Working Capital Overage”), subject to further adjustment as
provided in this Section 2.3.
(ii)    Within forty-five (45) days after the Closing Date, Buyer shall cause to
be prepared and delivered to the Seller Representative a statement (the “Working
Capital Statement”) setting forth the calculation of the Working Capital as of
the point in time immediately prior to the Closing the (“Closing Working
Capital”). The Working Capital Statement shall be prepared in accordance with
the Company’s historical practices.
(b)    Dispute. Within thirty (30) days following receipt by the Seller
Representative of the Working Capital Statement, the Seller Representative shall
either inform Buyer in writing that the Working Capital Statement is acceptable
or deliver written notice to Buyer of any dispute the Seller Representative has
with respect to the Working Capital Statement, which written notice shall
describe in reasonable detail the items contained in the Working Capital
Statement that the Seller Representative disputes and the basis for any such
disputes and his calculation of the Closing Working Capital. If the Seller
Representative does not notify Buyer of a dispute with respect to the Working
Capital Statement within such thirty (30) day period, such Working Capital
Statement and the Working Capital shall be final, conclusive and binding on the
parties. In the event of such notification of a dispute, Buyer and the Seller
Representative shall negotiate in good faith to resolve such dispute. If Buyer
and the Seller Representative, notwithstanding such good faith effort, fail to
resolve such dispute within thirty (30) days after the Seller Representative
advises Buyer of its objections, then the items raised in the Seller
Representative’s dispute notice that remain in dispute (the “Remaining Disputed
Items”) shall be submitted to BDO, or if BDO is unwilling or unable to serve in
such capacity, such other accounting firm as shall be mutually agreed upon by
the parties (such accountant, the “Settlement Accountant”), who, acting as an
expert and not as an arbitrator, shall resolve the Remaining Disputed Items.
Prior to its engagement, the Settlement Accountant shall agree in writing to
resolve the Remaining Disputed Items, but no others, in accordance with the
provisions of this Section 2.3 and review of the parties’ positions and thereby
establish the Closing Working Capital. If the parties are unable to agree upon
the selection of the Settlement Accountant within five (5) Business Days after
expiration of such thirty (30) day period, the Settlement Accountant shall be
appointed by the American Arbitration Association. The Settlement Accountant
shall make such determination within forty-five (45) days following the
submission of the matter to the Settlement Accountant for resolution, and such
determination shall be final, conclusive and binding on the parties absent fraud
or arithmetic error. In the event any dispute is submitted to the Settlement
Accountant for resolution as provided in this Section 2.3(b), the fees, charges
and expenses of the Settlement Accountant shall be paid (i) one-half by the
Company and the Stockholders, jointly and severally, and (ii) one-half by Buyer.
(c)    Access. For purposes of complying with the terms set forth in this
Section 2.3, each party shall cooperate with and make available to the other
parties and their respective representatives all information, records, data and
working papers and shall permit access to its facilities and personnel, as may
be reasonably required in connection with the preparation and analysis of the
Working Capital Statement and the resolution of any disputes in connection
therewith.

    11

--------------------------------------------------------------------------------



(d)    Downward Adjustment. If the Closing Working Capital (as finally
determined pursuant to Section 2.3(b)) is less than the Estimated Working
Capital, then the Purchase Price shall be adjusted downward by the amount of
such shortfall, and the amount of such shortfall shall be conclusively deemed to
be the joint and several obligation of the Company and the Stockholders, and the
Company and the Stockholders shall pay to Buyer, within five (5) Business Days
from the date on which the Closing Working Capital is finally determined
pursuant to Section 2.3(b), the amount of such shortfall by wire transfer of
immediately available funds to an account designated in writing by Buyer to the
Seller Representative. Notwithstanding anything to the contrary contained
herein, the amount of such shortfall shall be paid by the Company and the
Stockholders directly and shall not be paid out of the Escrow Fund.
(e)    Upward Adjustment. If the Closing Working Capital (as finally determined
pursuant to Section 2.3(b)) is greater than the Estimated Working Capital, then
the Purchase Price shall be adjusted upward by the amount of such excess and
Buyer shall pay or cause to be paid an amount in cash equal to such excess to
the Seller Representative, on behalf of the Company. Such amount shall be paid
by Buyer within five (5) Business Days from the date on which the Closing
Working Capital is finally determined pursuant to Section 2.3(b), by wire
transfer of immediately available funds to an account or accounts designated in
writing by the Seller Representative to Buyer.
(f)    No Adjustment. If the Closing Working Capital (as finally determined
pursuant to Section 2.3(b)) is equal to the Estimated Working Capital, there
shall be no post-Closing adjustment to the Purchase Price under this Section
2.3.
2.4    Allocation of Purchase Price. The Purchase Price shall be allocated as
set forth in Schedule 2.4 hereof. The parties agree that such allocation
reflects arms-length negotiations, is reasonable, shall bind the parties and
shall be consistently reflected on all of their United States, state and other
Tax Returns.
2.5    Assumption and Non-Assumption of Liabilities by Buyer.
(a)    Except as otherwise provided in this Section 2.5, Buyer shall, at the
Closing, assume and agree to pay, when due and payable, and perform and
discharge in accordance with the applicable relevant governing Contracts, only
the following Liabilities of the Company (subject to Section 2.5(b), the
“Assumed Liabilities”): (i) all Current Liabilities of a fixed amount on the
Working Capital Statement, and (ii) the Company’s respective obligations
incurred under Contracts identified on Schedule 2.5(a) and effectively assigned
by the Company to Buyer, in each case to the extent such obligations referred to
in this clause (ii) are related to the Company’s Business and are by the terms
of any such Contract required to be performed or paid after the Closing Date and
do not arise out of or in connection with any pre-Closing breach thereof.
(b)    Notwithstanding Section 2.5(a) above, no Liability or portion thereof
shall be an Assumed Liability under Section 2.5(a) to the extent that (i) it is
an Environmental Liability and/or a Product Liability, (ii) it is attributable
to or relates to events, conditions or circumstances existing on or with respect
to or arising from Real Property, and/or (iii) except for Current Liabilities
(as defined herein), such Liability relates to any sale prior to the Closing of
any

    12

--------------------------------------------------------------------------------



portion of the Business. For the avoidance of doubt, Assumed Liabilities mean
the Liabilities that are assumed by Buyer pursuant to the terms of this Section
2.5.
(c)    Notwithstanding anything contained in this Agreement or in any Related
Document to the contrary, Buyer shall not assume, undertake, accept, be bound by
or otherwise be responsible for any Liabilities of the Company, any Subsidiary
or any Predecessor (whether or not disclosed to Buyer) other than the Assumed
Liabilities. “Excluded Liabilities” means all Liabilities that are not Assumed
Liabilities including but not limited to (i) the Selling Expenses, (ii) any
Liability of the Company under all Company Employee Plans, (iii) except to the
extent included in calculating Working Capital, any Liability of the Company
with respect to pre-Closing obligations to Employees, including any accrued
vacation or sick pay or paid leave or time off from work, (iv) any Liability of
the Company related to Taxes, and (v) any Liability related to or arising from
the KBD Litigation (including any counterclaims). The Company agrees to pay,
perform and discharge when due and payable the Excluded Liabilities.
ARTICLE III    
CLOSING AND DELIVERIES
3.1    Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place through the electronic exchange of the required
closing documents simultaneously with the execution of this Agreement (the
“Closing Date”). All proceedings to be taken and all documents to be executed
and delivered by all parties at the Closing shall be deemed to have been taken
and executed simultaneously and no proceedings shall be deemed to have been
taken nor documents executed or delivered until all have been taken, executed
and delivered. The Closing shall be deemed to be effective as of 12:01 a.m.,
Eastern time, on the day of the Closing Date.
3.2    Deliveries by the Company. At the Closing, the Company shall deliver or
cause to be delivered to Buyer the following items:
(g)    the Lease, duly executed by the landlord thereunder;
(h)    the Bill of Sale and Assumption Agreements, duly executed by the Company;
(i)    a certificate of the Secretary of State or other applicable Governmental
Authority of the state of incorporation of the Company as to the good standing
of the Company in such jurisdiction as of the most recent practicable date;
(j)    a certificate of the Secretary of the Company, certifying as of the
Closing attached copies of the certificate of incorporation and by-laws of the
Company, certifying and attaching all requisite resolutions or actions of the
Company’s board of directors and stockholders, approving the execution and
delivery of this Agreement and the Related Documents and the consummation of the
transactions contemplated hereby and thereby, and certifying to the incumbency
and signatures of the officers of the Company executing this Agreement and the
Related Documents and any other document relating to the transactions
contemplated hereby or thereby;

    13

--------------------------------------------------------------------------------



(k)    the Escrow Agreement, duly executed by the Company, the Stockholders, the
Seller Representative and the Escrow Agent;
(l)    the Non-Competition Agreements, duly executed the Company and the
Stockholders;
(m)    the Employment Agreement, duly executed by Tim Packer;
(n)    payoff letters and UCC-3 termination statements as reasonably required by
Buyer; and
(o)    non-foreign person affidavits in a form reasonably satisfactory to Buyer
that comply with the requirements of Section 1445 of the Code, duly executed by
the Company.
3.3    Deliveries by Buyer. At the Closing, Buyer shall deliver to the Seller
Representative the following items:
(a)    the Purchase Price, paid in accordance with Section 2.2(b);
(b)    the Lease, duly executed by Buyer;
(c)    the Bill of Sale and Assumption Agreements, duly executed by Buyer;
(d)    a certificate of the Secretary of State of the state of incorporation of
Buyer as to the good standing of Buyer in such jurisdiction as of the most
recent practicable date;
(e)    a certificate of the Secretary of Buyer, certifying as of the Closing
attached copies of the [certificate of incorporation and by-laws of Buyer],
certifying and attaching all requisite resolutions or actions of Buyer’s board
of directors and stockholders approving the execution and delivery of this
Agreement and the Related Documents and the consummation of the transactions
contemplated hereby and thereby, and certifying to the incumbency and signatures
of the officers of Buyer executing this Agreement and the Related Documents and
any other document relating to the transactions contemplated hereby or thereby;
(f)    the Escrow Agreement, duly executed by Buyer; and
(g)    the Employment Agreement, duly executed by Buyer.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
RELATING TO THE COMPANY AND THE STOCKHOLDERS
The Company and each of the Stockholders, all jointly and severally, hereby
represent and warrant to Buyer as follows:
4.1    Organization and Authority. The Company is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization. The Company has

    14

--------------------------------------------------------------------------------



all requisite corporate power and authority to own its properties and assets and
to carry on its business as currently conducted. The Company is duly qualified
to do business, and is in good standing, in each jurisdiction in which the
character of the properties and assets owned or leased by it or in which the
conduct of its business requires it to be so qualified, except where the failure
to be so qualified or to be in good standing would not have a Material Adverse
Effect on Buyer and would not otherwise adversely affect the ability of Buyer to
consummate the transactions contemplated herein or comply with any of the
provisions hereof. Each such jurisdiction is set forth or Schedule 4.1(a).
Except as set forth on Schedule 4.1(b), the Company has not obtained the right
to use any fictitious name in any jurisdiction. The Company and each of the
Stockholders has all requisite corporate, trust, limited liability company or
individual, as the case may be, power and authority to enter into and perform
its or his obligations under this Agreement and all Related Documents to which
it or he is a party and to consummate the transactions contemplated hereby and
thereby, and this Agreement and the Related Documents have been duly executed
and delivered by the Company and each Stockholder, as applicable, pursuant to
all necessary authorization and are or, when executed and delivered will be, the
legally valid and binding obligations of the Company and each Stockholder,
enforceable against it or him in accordance with its terms.
4.2    Capitalization. All the authorized, issued and outstanding capital stock
and other equity securities of any kind or nature (including, without
limitation, subscriptions, options, warrants, phantom stock rights and other
rights of any kind entitling any Person to acquire or otherwise receive from the
Company any equity interest) of the Company are held, beneficially and of
record, by those Persons whose names are set forth on Schedule 4.2. Except as
set forth on Schedule 4.2, issued and outstanding shares of capital stock of the
Company are fully paid and nonassessable and were sold in accordance with
applicable Laws. There are no capital stock or other equity interests of the
Company held in treasury. There are no voting trusts, proxies or other
agreements or understandings to which the Company or any Stockholder is a party
or by which the Company or any Stockholder is bound with respect to the voting
of the Company’s capital stock. There are no bonds, debentures, notes or other
indebtedness of the Company having the right to vote (or convertible into
securities having the right to vote) on any matters on which stockholders or
members of the Company may vote.
4.3    Subsidiaries. The Company does not, and at no time has ever had, any
Subsidiary.
4.4    No Conflict; Required Filings and Consents.
(a)    Except as disclosed on Schedule 4.4, neither the execution and delivery
of this Agreement or any Related Document by the Company or any Stockholder nor
the consummation by the Company or any Stockholder of the transactions
contemplated herein or therein, nor compliance by the Company or any Stockholder
with any of the provisions hereof or thereof will (i) conflict with or result in
a breach of any provisions of the certificate of incorporation or by-laws or
certificate of formation or operating agreement (or equivalent organizational
documents) of the Company, (ii) constitute or result in the breach of any term,
condition or provision of, or constitute a default under (or an event which,
with or without notice, lapse of time or both would constitute a default), or
require any Consent under, or give rise to any right of termination,

    15

--------------------------------------------------------------------------------



cancellation, modification or acceleration with respect to, or result in the
creation or imposition of a Lien upon any property or assets of the Company or
any Stockholder, pursuant to any Contract to which it or he is a party or by
which it or he or any of its or his properties or assets is subject, or (iii)
violate any Order or Law applicable to the Company or any Stockholder or any of
its or his properties or assets.
(b)    Except as disclosed on Schedule 4.4, no Consent is required to be
obtained by the Company or any Stockholder for the consummation by the Company
or any Stockholder of the transactions contemplated by this Agreement or any
Related Document.
4.5    Financial Statements.
(a)    The Company and the Stockholders have provided to Buyer true and complete
copies of (i) the reviewed balance sheet of the Company as of December 31, 2014
(the “2014 Balance Sheet”) and the related statements of income, changes in cash
flow and changes in stockholders’ equity for the year then ended; and (ii) the
Company and the Stockholders have provided to Buyer true and complete copies of
the unaudited internally prepared balance sheet of the Company as July 31,
2015(the “Interim Balance Sheet”), and the related statement of income for the
six month period then ended (the “Interim Financial Statements” and, together
with the financials described in clause (i) above, the “Financial Statements”).
(b)    The Financial Statements are true, complete and accurate in all material
respects, have been prepared in accordance with the accrual basis accounting
method, consistent with past practice and fairly present the assets, liabilities
and financial position, the results of operations and cash flows of the Company
as of the dates and for the years and periods indicated.
(c)    Since the date of the 2014 Balance Sheet, there has been no material
change in any accounting or tax policies, principles, methods or practices of
the Company.
(d)    There are no unpaid commitments for capital expenditures by the Company
exceeding, individually or in the aggregate, $25,000.
(e)    There are no non-recurring items of income in any of the Financial
Statements constituting statements of income that arise from matters other than
the sale of products or the performance of services in the ordinary course of
business in excess, individually or in the aggregate, of $25,000.
4.6    Absence of Certain Changes. Except as set forth on Schedule 4.6, since
the date of the 2014 Balance Sheet the Company has conducted its Business and
its operations only in the ordinary course of business consistent with past
practice and, without limiting the generality of the foregoing, there has not
been, occurred or arisen, directly or indirectly, any of the following events:
(a)    the commencement, settlement, notice or, to the Seller’s Knowledge,
threat of any Action or, to the Seller’s Knowledge, investigation seeking
damages in excess of $10,000 per occurrence or seeking injunctive relief or
other equitable remedy against the Company;

    16

--------------------------------------------------------------------------------



(b)    any damage to or destruction or loss of any asset or property of the
Company (whether or not covered by insurance) with an aggregate value in excess
of $20,000 or any condemnation taking or other similar proceeding;
(c)    termination or amendment (or notice of termination or amendment) of any
Material Contract with any customer of the Company representing individually
$10,000 or in the aggregate $20,000 or more of the revenues of the Business in
any calendar year;
(d)    any termination of or receipt of notice of termination of any Material
Contract involving a total remaining commitment by or to the Company of at least
$10,000;
(e)    any acquisition, disposition or other transfer by the Company of any
asset or property having a value in excess of $20,000 other than in the ordinary
course of business consistent with past practice, or any mortgage, pledge or
imposition of any Lien (other than Permitted Liens) on any asset or property of
the Company or any merger or consolidation with or acquisition of an interest of
any Person;
(f)    any payment, discharge or satisfaction by the Company of any Lien or
payment by the Company of any Liability, other than in the ordinary course of
business consistent with past practice or as contemplated herein;
(g)    any non-cash dividends or other non-cash distributions declared or paid
to the stockholders or members of the Company;
(h)    (i) any increase (whether in cash, stock or property) from the
information set forth in Schedule 4.6(h) in the base salary or other
compensation payable or to become payable by the Company to any of its officers,
directors, managers, employees or consultants, (ii) any adoption of, increase in
the payments to or benefits under, any savings, insurance, pension, retirement
or other employee benefit plan, or (iii) declaration, payment or commitment or
obligation of any kind for the payment by the Company of a severance payment,
termination payment, bonus, profit sharing, deferred compensation or other
additional salary or compensation to any such person, other than pursuant to the
terms of any existing written agreement, Company policy or plan;
(i)    any loan to any Person, or any guarantee of any obligation incurred by
any Person;
(j)    incurrence of any indebtedness or other material Liabilities, except to
the extent reflected in the Financial Statements or incurred after the date of
the 2014 Balance Sheet in the ordinary course of business consistent with past
practice;
(k)    cancellation of any Indebtedness owed to or held by the Company;
(l)    to the Seller’s Knowledge, any labor dispute or any activity or
proceeding by a labor union or labor representative to organize any employee,
owner, director, officer, manager or agent of the Company, or any lockouts,
strikes, slowdowns, picketing, work stoppages or, to the Seller’s Knowledge,
threats thereof by or with respect to such employees;

    17

--------------------------------------------------------------------------------



(m)    any event that has had or could reasonably be expected to have a Material
Adverse Effect; or
(n)    any agreement by the Company to do any of the things described in the
preceding clauses of this Section 4.6 (other than negotiations with Buyer and
its representatives and the transactions contemplated by this Agreement).
4.7    Taxes.
(a)    All Tax Returns that are or were required to be filed through the
Agreement Date by, or with respect to, the Company, either separately or as a
member of an affiliated group, have been filed on a timely basis in accordance
with the Laws, regulations and administrative requirements of the appropriate
Taxing Authorities. All such Tax Returns that have been filed were true, correct
and complete in all respects. No Taxing Authority in any jurisdiction in which
the Company does not file Tax Returns has asserted that the Company is, or may
be, subject to Tax in that jurisdiction.
(b)    The Company has paid all Taxes due and owing by the Company (whether or
not shown on any Tax Returns). All Taxes that each Company is or was required by
Law to withhold or collect have been duly withheld or collected and, to the
extent required, have been paid to the appropriate Taxing Authority.
(c)    There are no deficiencies for Taxes claimed, proposed or assessed by any
Taxing Authority regarding the Company that have not yet been fully and finally
resolved. There are no pending or, to the Seller’s Knowledge, threatened audits,
investigations or claims for or relating to Taxes, and there are no matters
under discussion with any Taxing Authority with respect to Taxes, regarding the
Company. No extension of a statute of limitations relating to Taxes is currently
in effect with respect to the Company.
(d)    There are no Liens for Taxes upon any of the properties or assets of the
Company, other than Liens for current Taxes not yet due and payable. None of the
property of the Company (i) is “tax-exempt use property” within the meaning of
Section 168(h) of the Code, (ii) is “tax-exempt bond financed property” within
the meaning of Section 168(g) of the Code, or (iii) is subject to a tax benefit
transfer lease under the provisions of former Section 168(f)(8) of the Internal
Revenue Code of 1954.
(e)    The Company has not (i) applied for any tax ruling, (ii) entered into a
tax closing agreement with any Governmental Authority, or (iii) been a party to
any agreement or arrangement that would result in the payment of any “excess
parachute payment” within the meaning of Section 280G of the Code or deferred
compensation within the meaning of Section 409A of the Code.
(f)    The Company (i) is not a party to any tax sharing agreement or similar
arrangement; (ii) may not be held liable for, or be required to make any
contribution with respect to, the Tax Liability of any Person by reason of
Treasury Regulation Section 1.1502-6 or any comparable provision of state, local
or foreign Law, as a transferee or successor, by contract, or

    18

--------------------------------------------------------------------------------



otherwise, and (iii) has no liability under the unclaimed property or abandoned
property provisions of any jurisdiction.
(g)    None of the property owned or used by the Company is subject to a lease
that is treated as other than an “operating lease” for federal income tax
purposes.
(h)    The Company has not distributed stock or equity of another Person, nor
has had its stock or equity distributed by another Person, in a transaction that
was purported or intended to be governed in whole or in part by Section 355 of
the Code or Section 361 of the Code.
(i)    None of the intangible assets owned by the Company was held or used on or
before August 10, 1993 by the Company or a “related person” within the meaning
of Section 197(f)(9)(C) of the Code.
(j)    The Company has not (i) received notice of any claim from a taxing
authority in any jurisdiction (other than a jurisdiction in which the Company
regularly files Tax Returns) that it is, or may be, subject to taxation in that
jurisdiction; nor (ii) participated in any “reportable transaction” as defined
in Section 6707A of the Code or Treas. Reg. 1.6011-4.
4.8    Title to and Sufficiency of Properties.
(a)    Except as disclosed on Schedule 4.8(a), the Company has good, marketable
and freely transferrable title to all of the Purchased Assets, tangible or
intangible, free and clear of all Liens (all of which Liens shall be terminated
prior to or in connection with Closing) except for Permitted Liens. The Company
has a valid and enforceable right to use all tangible items of personal property
leased by or licensed to it, free and clear of all Liens other than Permitted
Liens. The Company’s tangible assets are in good working order, operating
condition and state of repair, ordinary wear and tear excepted. The properties
and assets (including any leases of personal property included in the Contracts
of the Company), tangible or intangible, of the Company are adequate for the
conduct of the Business in the manner as currently conducted and in accordance
with recent historical practice, are located on the Real Property of the
Company, and are the only properties and assets used or held for use in the
Business.
(b)     The Inventory of the Company has been recorded on the Interim Balance
Sheet consistently with the 2014 Balance Sheet. Except as disclosed on Schedule
4.8(b), none of the Inventory is held on consignment, or otherwise, by third
parties. The Inventory included in the Final Working Capital Statement consists
of a quality and quantity usable and salable in the ordinary course of business
consistent with past practice, except for obsolete items and items of
below-standard quality, which have been written off or written down to net
realizable value on the Interim Balance Sheet. The Inventory included in the
Final Working Capital Statement has been priced at the lower of cost or market
on a first in, first out basis, in a manner consistent with the valuation
thereof in the Financial Statements. The quantities of each item of Inventory
included in the Final Working Capital Statement are reasonable in the present
circumstances of the Company.
4.9    Real Property.

    19

--------------------------------------------------------------------------------



(a)    The Company does not own any Owned Real Property.
(b)    Schedule 4.9(b) sets forth each lease or other agreement under which the
Company leases or has rights in any material real property (each a “Real
Property Lease”). True and complete copies of each Real Property Lease have been
made available to Buyer by the Company and the Stockholders. The Company has a
valid and subsisting leasehold interest in all Leased Real Property free and
clear of all Liens other than Permitted Liens.
(c)    No material permit, license or certificate of occupancy pertaining to the
leasing or operation of any Real Property, other than those which are
transferable with such property, is required by any Governmental Authority. The
Company has not received a written notice of any pending condemnation
proceedings or eminent domain proceedings of any kind against any of the Real
Properties and, to the Seller’s Knowledge, none are threatened against any of
the Real Properties. All of the parcels of Real Property are occupied under a
valid and current certificate of occupancy or similar permit, a complete and
correct list of which is set forth on Schedule 4.9(c)(i). Each such certificate
of occupancy or similar permit shall remain in full force and effect after the
Closing and permit the occupancy of the Real Property by Buyer. The Company has
the right to quiet enjoyment of the applicable Leased Real Properties for the
full term of the Real Property Leases notwithstanding any mortgage, deed of
trust or similar instruments for borrowed money (collectively, “Mortgage”) that
is or in the future becomes a Lien against the underlying real property or
buildings or other improvements thereon and there is a valid and enforceable
nondisturbance agreement with respect to each presently existing Mortgage. Each
Mortgage encumbering any Leased Real Property and the related non-disturbance
agreement is listed in Schedule 4.9(c)(ii).
(d)    Except for any exceptions that have not and would not reasonably be
expected to have, individually and in the aggregate, a Material Adverse Effect,
the roofs, walls, foundations, water, sewer, plumbing, air conditioning and
electrical systems and other major structural components of or located on the
Real Properties are structurally sound, in reasonably good operating condition,
and free from material defects and adequate for the uses for which they are
being put. Planned capital expenditures in the next twelve (12) months to repair
or replace the items described in the preceding sentence are not expected to
exceed in the aggregate the amount therefore set forth in Schedule 4.9(d). The
Real Properties are used in a manner that is permitted under applicable Laws and
are not subject to any rights of way, use restriction, easements, reservations
or limitations which would restrict the Company from conducting its business
after Closing or increase the costs of operation of such Real Property.
4.10    Compliance with Laws.
(a)    The Company is in compliance, and, at all times during the most recent
five (5) year period, has been in compliance, in all material respects with all
Laws and Orders applicable to it and its business, properties and assets.
(b)    The Company has not received any written, or to the Seller’s Knowledge,
oral notification or communication from any Governmental Authority asserting
that the Company is not in compliance with any Law.

    20

--------------------------------------------------------------------------------



(c)    No Governmental Authority has indicated to the Company in writing an
intention to conduct an investigation or review with respect to the Company,
and, to the Seller’s Knowledge, no investigation or review by any Governmental
Authority with respect to the Company is pending or threatened.
4.11    Permits. Schedule 4.11 contains a complete list of all material Permits
issued to the Company that are currently used by the Company in connection with
the Business, with the expiration dates, if applicable. The Company is in
compliance, and, at all times during the most recent five (5) year period, has
been in compliance, in all material respects with all such Permits (the
“Material Permits”), and all Material Permits are in full force and effect. The
Company holds all Material Permits under any Law necessary for the conduct of
the Business in substantially the manner as currently conducted. No Material
Permit is subject to revocation or forfeiture by virtue of any existing
circumstances. No Consent from any Governmental Authority relating to the
execution, delivery or performance of this Agreement or any Related Document is
required for the Company to maintain any of its Material Permits. There is with
respect to each Material Permit no Action or, to the Seller’s Knowledge,
investigation, pending or, to the Seller’s Knowledge, threatened to modify or
revoke any Material Permit, and no Material Permit is subject to any outstanding
Order or, to the Seller’s Knowledge, investigation, that would reasonably be
expected to adversely affect such Permit.
4.12    Employee Benefit Plans.
(a)    Schedule 4.12(a) contains an accurate and complete list and summary of
each Company Employee Plan. The Company has not made any plan or commitment to
establish any new Company Employee Plan, to modify any Company Employee Plan or
to enter into any Company Employee Plan.
(b)    The Company and the Stockholders have delivered to Buyer (i) correct and
complete copies of all documents embodying each Company Employee Plan, including
all amendments thereto and all related trust documents, (ii) the two (2) most
recent annual reports (Form Series 5500 and all schedules and financial
statements attached thereto), if any, required under ERISA or the Code in
connection with each Company Employee Plan, (iii) if any Company Employee Plan
is funded, the most recent annual and periodic accounting of Company Employee
Plan assets, (iv) the most recent summary plan description together with any
summaries of material modifications thereto, if any, required under ERISA with
respect to each Company Employee Plan, and (v) the most recent Internal Revenue
Service determination or opinion letter issued with respect to each Company
Employee Plan that is intended to be qualified under Section 401(a) of the Code.
(c)    The Company has performed all obligations required to be performed by it
under each Company Employee Plan, and each Company Employee Plan has been
established and maintained in all material respects in accordance with its terms
and in compliance in all material respects with all applicable Laws and Orders,
including, but not limited to, ERISA and the Code. Each Company Employee Plan
intended to be qualified under Section 401(a) of the Code has obtained a
favorable determination or opinion letter as to its qualified status under the
Code, or application for such letter shall be timely filed. No “prohibited
transaction,” within the meaning of Section 4975 of the Code or Sections 406 and
407 of ERISA, and not otherwise exempt under

    21

--------------------------------------------------------------------------------



Section 408 of ERISA, or other breach of fiduciary responsibility, has occurred
with respect to any Company Employee Plan that could reasonably be expected to
subject the Company (or any officer, director or employee thereof) to any Tax,
penalty or other Liability. There are no Actions pending or, to the Seller’s
Knowledge, threatened (other than routine claims for benefits) against any
Company Employee Plan or against the assets of any Company Employee Plan. There
are no audits, inquiries or proceedings pending or, to the Seller’s Knowledge,
threatened by the Internal Revenue Service, the United States Department of
Labor or any other Governmental Authority with respect to any Company Employee
Plan. The Company has timely made all contributions and other payments required
by and due under the terms of each Company Employee Plan.
(d)    The Company nor any of its respective ERISA Affiliates (i) maintains,
sponsors, participates in or contributes to (or has an obligation to contribute
to), or in the preceding six (6) calendar years, has maintained or contributed
to, any (x) Pension Plan subject to Title IV of ERISA or Section 412 of the
Code, (y) “multiemployer plan” within the meaning of Section (3)(37) of ERISA,
or (z) plan described in Section 413(c) of the Code, or (ii) has incurred any
Liability or taken any action and, to the Seller’s Knowledge, no action or event
has occurred, that could reasonably be expected to cause any one of them to
incur any Liability under Section 412 of the Code or Title IV or ERISA with
respect to any “single-employer plan” (as defined in Section 4001(a)(15) of
ERISA), or on account or a partial or complete withdrawal (as defined in
Sections 4203 and 4205 of ERISA, respectively) from, or unpaid contributions,
with respect to any multiemployer plan.
(e)    All group health plans covering the employees of the Company have been
operated in compliance in all material respects with the requirements of Section
4980B of the Code (and any predecessor provisions) and Part 6 of Title I of
ERISA (“COBRA”), the provisions of law enacted by the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”), and any applicable similar
Law. No Company Employee Plan provides, or reflects or represents any liability
to provide, retiree life insurance, retiree health or other retiree employee
welfare benefits to any person for any reason, except as may be required by
COBRA or other applicable statute.
(f)    The execution of this Agreement and the Related Documents and the
consummation of the transactions contemplated hereby and thereby shall not
(either alone or in connection with any additional or subsequent events)
constitute an event under any Company Employee Plan, trust or loan that will or
could reasonably be expected to result in any payment (whether of severance pay
or otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits to or with respect to any
employee of the Company.
(g)    No Company Employee Plan is subject to Section 409A of the Code. All
stock options and stock appreciation rights, if any, were granted at an exercise
price at least equal to the fair market value of an underlying share of common
stock of the Company on the date of grant. The Company has not, at any time,
maintained or contributed to an employee benefit plan outside of the United
States.
(h)    The amount recorded as liabilities on the books and records of the
Company in respect of obligations under any Pension Plan has been determined in
accordance with

    22

--------------------------------------------------------------------------------



GAAP and the material underlying assumptions in determining any such liabilities
are set forth in Schedule 4.12(h).
4.13    Material Contracts.
(a)    Set forth in Schedule 4.13(a) is a list of the following Contracts to
which the Company is a party or by which it or any of its properties or assets
is bound:
(i)    each power of attorney from or to the Company;
(ii)    each Contract, commitment or arrangement relating to the acquisition of
substantially all of the assets or capital stock of any business enterprise;
(iii)    each Contract under which the Company is or would reasonably be
expected to become obligated to pay in excess of $20,000 in respect of deferred
or conditional purchase price (other than ordinary trade terms), indemnification
obligations, purchase price adjustments or otherwise;
(iv)    each partnership or joint venture Contract;
(v)    each Contract limiting the right of the Company to engage in or compete
with any Person in any business or in any geographical area;
(vi)    each management or consulting Contract that requires the Company to make
payments equal to more than $20,000 per annum;
(vii)    each Contract with respect to the employment, severance, retention,
compensation or termination of any directors, officers, managers, employees or
consultants involving the payment of more than $50,000 per annum, and each
change of control agreement with any of the directors, officers, employees or
consultants of the Company;
(viii)    each collective bargaining agreement;
(ix)    each Contract with respect to Company Debt having outstanding principal
amount in excess of $50,000;
(x)    each fidelity or surety bond or completion bond;
(xi)    each lease of personal property having a value individually in excess of
$20,000 per annum;
(xii)    each Contract or commitment relating to future capital expenditures and
involving future payments or receipts in excess of $20,000 per year;
(xiii)    each Contract or commitment relating to the disposition of assets
outside the ordinary course of business consistent with past practice;

    23

--------------------------------------------------------------------------------



(xiv)    each Contract providing for the distribution of product by or on behalf
of the Company providing for annual payments in excess of $50,000 and which
cannot be terminated on less than one hundred and twenty (120) days’ notice
without penalty;
(xv)    each Contract or series of Contracts (not otherwise required to be
disclosed in Schedule 4.13(a)) involving payments to or from the Company equal
to more than $25,000 per annum or more than $50,000 in the aggregate and which
cannot be terminated on less than one hundred and twenty (120) days’ notice
without penalty;
(xvi)    each other material Contract pursuant to which the Company is a party
or by which the Company is bound having a term longer than twelve (12) months
and which cannot be terminated on less than one hundred and twenty (120) days’
notice without penalty;
(xvii)    each Contract (including outstanding purchase orders) with Material
Customers and Material Suppliers;
(xviii)    each material Contract relating to Intellectual Property of the
Company and material Intellectual Property of third parties licensed or
sublicensed to or used by the Company, including each material Contract relating
to the payment of royalties or other payments to or from third parties in
respect thereof;
(xix)    each Contract with any Governmental Authority;
(xx)    any other Contract that is or could reasonably be expected to otherwise
be material to the Business of the Company; and
(xxi)    each amendment, supplement or modification in respect of any of the
foregoing Contracts.
(b)    The Contracts required to be set forth in Schedule 4.13(a), together with
the Real Property Leases, are referred to herein as the “Material Contracts.”
The Company and the Stockholders have delivered to Buyer a true and complete
copy or, in the case of oral Contracts, a written summary, of each of the
Material Contracts. Each of the Material Contracts is, and shall be upon the
Closing (without requiring the Consent of any third party), in full force and
effect and a legally valid and binding agreement of the Company, and, to the
Seller’s Knowledge, against the other parties thereto, and there is no default
or breach by the Company, or, to the Seller’s Knowledge, any other party, in the
timely performance of any obligation to be performed or paid thereunder or any
other material provision thereof, and no event has occurred which, with notice
or lapse of time, would constitute such a default or breach. Neither the Company
nor, to the Seller’s Knowledge, any other party has repudiated any provision of
any Material Contract. Each Material Contract that requires the Consent of any
Person in connection with this Agreement or any of the transactions contemplated
hereby is appropriately identified as such on Schedule 4.13(b).
4.14    Legal Proceedings. There is no, and for the previous five (5) years
there has not been any, Action or Order with respect to the Company pending, or
to the Seller’s Knowledge, threatened: (a) involving, against, related, to or
affecting (i) the Company, the Business or its assets

    24

--------------------------------------------------------------------------------



(including, without limitation, Intellectual Property), or (ii) any officers,
directors or managers of the Company; (b) that, individually or in the
aggregate, would be reasonably expected to have the effect of preventing,
delaying, making illegal, limiting, enjoining or otherwise interfering with any
of the transactions or payments contemplated hereunder; (c) involving the risk
of criminal liability; or (d) involving the Company as plaintiff, including any
derivative suits brought by or on behalf of the Company. To the Seller’s
Knowledge, the Company is not in breach or default with respect to, or subject
to, any Order of any court or other Governmental Authority, and there are no
unsatisfied judgments against the Company, the Business or any assets of any
Company (including, without limitation, the Purchased Assets). Schedule 4.14
contains a brief summary of all Actions involving, or related to, the Company,
the Business or the assets of any of the Company in the past five (5) years,
including asbestos, claims, worker’s compensation claims, wage and hour claims,
or discrimination claims (including sex, age, race, national origin, handicap,
or veteran status discrimination claims).
4.15    Intellectual Property.
(a)    Schedule 4.15(a) sets forth a list of all registered or recorded
Intellectual Property used or held for use in the Business, and such schedule
correctly designates such Intellectual Property as owned by, licensed to or by
or sublicensed to or by the Company. The Company and the Stockholders have
delivered to Buyer correct and complete copies of all registrations, licenses,
agreements, and other written documentation related to, or evidencing the
Company’s ownership or right to use, the Intellectual Property set forth on
Schedule 4.15(a).
(b)    Except as set forth on Schedule 4.15(b):
(i)    the Company has good and marketable title to and possesses all right,
title, and interest in and to, or a valid and enforceable license to
manufacture, use, and sell, as the case may be, all of the Intellectual
Property, free and clear of any Liens;
(ii)    to the Seller’s Knowledge, the manufacture, use, sale, offer for sale or
importation by any Company of any Intellectual Property does not infringe or
otherwise violate any rights of any Person in any material respect;
(iii)    to the Seller’s Knowledge, there is no unauthorized use, unauthorized
disclosure, infringement, misappropriation or other violation of any
Intellectual Property by any Person or any current or former officer, employee,
independent contractor or consultant of the Company. The Company has not
received communication of any claim, any cease and desist or equivalent letter,
or any other notice of any allegation to the effect that any of the products,
apparatus, methods or services made, used, sold, offered for sale, imported or
otherwise provided by the Company infringes upon, copies, misappropriates or
otherwise violates any Intellectual Property from any Person;
(iv)    the Company has not entered into any Contract to indemnify any Person
against any claim of infringement, misappropriation or other violation of
Intellectual Property rights;

    25

--------------------------------------------------------------------------------



(v)    the Company has not been charged in any Action with, and has not charged
others with, unfair competition, infringement, misappropriation, copying,
wrongful use or any other violation or improper or illegal activity with respect
to or affecting any Intellectual Property or with claims contesting the
validity, ownership or right to make, use, sell, offer for sale, import, license
or dispose of any Intellectual Property; and
(vi)    on the Closing Date, the Intellectual Property will be owned or
available for use by Buyer from and after the Closing on identical terms and
conditions as are applicable to the Company prior to the Closing, and the
consummation of this Agreement and the transactions contemplated hereby will not
give rise to any Lien on the Company’s exclusive rights, title and interest in
and to, or the valid and enforceable license to use, as the case may be, the
Intellectual Property (or rights thereto) beneficially transferred at the
Closing.
(c)    To the Seller’s Knowledge, the Company has all valid and enforceable
rights necessary to assert a claim of infringement against any unauthorized
Persons with respect to the Intellectual Property, as well as any yet-unfiled
inventions based on or claiming priority from any of the Intellectual Property
and any pending claims in any United States or foreign patent application(s)
included in the Intellectual Property.
(d)    All rights in all inventions and discoveries related to the Intellectual
Property either made, developed or conceived by current or former officers,
employees, independent contractors or consultants during the course of their
employment or retention by the Company which are used primarily in the Business;
or made, written, developed or conceived with the use or assistance of the
Company facilities or resources, and which are the subject of one or more issued
patents or patent applications, have been assigned in writing to, or is subject
to a duty to assign to, the Company to the extent permitted by applicable Law.
(e)    The policy of the Company requires, and has required for the past ten
(10) years, that each officer, employee, independent contractor or consultant,
employed or retained by the Company in connection with the Business who develops
or utilizes technical information within the scope of his, her or its employment
or retention, including proprietary technology, inventions, and other know-how
used in the Business, including the computer software, hardware and systems
incorporated into the Business, has signed or is obligated to sign documents
confirming that he, she or it assigns to the Company all Intellectual Property
rights made, written, developed or conceived by him, her or it during the course
of his, her or its employment or retention by the Company and relating to the
Business or made, written, developed or conceived with the use or assistance of
the Company’s facilities or resources.
(f)    The Company has taken all reasonable steps to protect and preserve the
confidentiality of trade secrets comprising the Intellectual Property, and to
the Seller’s Knowledge, all use by the Company of trade secrets comprising the
Intellectual Property not owned by the Company has been, and is, pursuant to,
and in compliance with, the terms of an agreement between the Company and the
owner of, or party providing, such trade secrets, or is otherwise lawful.

    26

--------------------------------------------------------------------------------



4.16    Insurance.
(a)    Schedule 4.16(a) lists all third-party insurance policies and fidelity
bonds covering the assets, business, equipment, properties, operations,
employees, officers and directors (in their respective capacities as such) of
the Company (the “Insurance Policies”) and sets forth, by year, for the current
and preceding policy year a description of the policy by insurer, policy number,
type of insurance, period of coverage, coverage limits, expiration dates, annual
premiums, and a general description of the type of coverage provided.
(b)    The Company and the Stockholders have delivered to Buyer copies of all
Insurance Policies. Since January 1, 2014, no claims have been made by the
Company under any Insurance Policies, except for worker’s compensation claims in
the ordinary course of business. There is no claim pending under any Insurance
Policies as to which coverage has been questioned, denied or disputed by the
underwriters of such Insurance Policies. All Insurance Policies are in full
force and effect. All premiums due and payable under all such policies and bonds
have been paid, and the Company is otherwise in compliance in all material
respects with the terms of such policies and bonds. There are no historical gaps
in coverage under any Insurance Policy and coverage limits under Insurance
Policy have not been exhausted or significantly diminished. No Insurance Policy
will be modified or cancelled prior to the Closing. The Company has not been
refused any insurance with respect to its assets or operations, nor has its
coverage been limited, by any insurance carrier to which it has applied for any
such insurance or with which it has carried insurance. The Insurance Policies
and arrangements identified in this Section 4.16 and the corresponding Schedules
hereto are sufficient for compliance with all requirements of Law and the terms
of Contracts to which the Company is a party or by which it is bound.
4.17    Personnel.
(a)    A complete and accurate list setting forth the name, title, 2014 salary,
bonus and other compensation amount, and projected 2015 salary, bonus and other
compensation amount and vacation/sick days for all current employees of the
Company has been delivered by the Company and the Stockholders to Buyer. (i) No
work stoppage or labor strike against the Company is pending or, to the Seller’s
Knowledge, threatened, (ii) the Company does not know of any activities or
proceedings of any labor union to organize any employees, (iii) there are no
Actions, labor disputes, or grievances pending or, to the Seller’s Knowledge,
threatened relating to any labor, safety or discrimination matters involving any
employee (other than worker’s compensation claims in the ordinary course),
including charges of unfair labor practices or discrimination complaints, (iv)
since January 1, 2010, the Company has not engaged in any unfair labor practices
within the meaning of the National Labor Relations Act, (v) the Company is not
currently, nor has it been at any time since January 1, 2010 (A) a party to, or
bound by, any collective bargaining agreement or union Contract and no
collective bargaining agreement is being negotiated by the Company, or (B)
subject to any lock-out, strike, slowdown, work stoppage or, to the Seller’s
Knowledge, threats thereof by any of its employees, (vi) there is no employment
agreement, employee benefit or incentive compensation plan or program, severance
policy or program or any other plan or program to which the Company is a party
(A) that will be triggered or accelerated by reason of or in connection with the
execution of this Agreement or the consummation of the transactions contemplated
by this

    27

--------------------------------------------------------------------------------



Agreement, or (B) which contains “change in control” provisions pursuant to
which the payment, vesting or funding of compensation or benefits is triggered
or accelerated by reason of or in connection with the execution of or
consummation of the transactions contemplated by this Agreement, and (vii) no
existing employee or consultant whose annual salary is in excess of $50,000
(exclusive of bonuses) has given notice to the Company to cancel or otherwise
terminate such person’s relationship with the Company.
(b)    The Company has provided Form 1027 – Business Transferor’s Notice to
Transferee of Unemployment Tax Liability and Rate in accordance with applicable
Legal Requirements. Other than set forth in the Form 1027, the Company is not
liable for any payment to any trust or other fund governed by or maintained by
or on behalf of any Governmental Authority with respect to unemployment
compensation benefits, social security or other benefits or obligations for
employees (other than routine payments to be made in the normal course of
business and consistent with past practice). Except as set forth on Schedule
4.17(b), there are no pending or, to the Seller’s Knowledge, threatened Actions
against any Company under any worker’s compensation policy.
(c)    The Company has obtained a completed Employment Eligibility Verification
Form I-9 (“I-9 Form”) from each of its current and former employees (each, an
“Employee”) and the Company has completed the employer section(s) of the I-9
Form of each Employee, in accordance with applicable Law. To the Seller’s
Knowledge, each Employee is, or at the time of his or her retention by the
Company, was, eligible to work in the United States under applicable Law.
(d)    The Company is not restricted, directly or indirectly, by any Contract
from conducting the Business anywhere in the world. Except as may be provided in
this Agreement, the Company is not restricted by Contract or otherwise from
terminating its employees or amending its benefits, and any such termination or
amendment of benefits shall not require any severance or other payments. All
vacation and sick pay has been fully accrued as a liability.
4.18    Environmental Matters.
(a)    The Company and the Real Property are in compliance, and, at all times
during the most recent ten (10) year period have been in compliance, in all
material respects with all Environmental Laws applicable to the Business and
operations of the Business and the Real Property.
(b)    The Company has not Released any Hazardous Material at the Real Property
that could result in material Liability to the Company pursuant to any
Environmental Law.
(c)    The Company has not received any written notice, demand letter or
complaint or claim under or relating to any Environmental Law.
(d)    There currently are effective all Material Permits required under any
Environmental Law that are necessary for the Company’s activities and operations
at the Real

    28

--------------------------------------------------------------------------------



Property; all such Permits are in good standing with no pending violations, and
the Company has timely submitted any applications necessary for the renewal or
extension of all such Material Permits.
(e)    The Company and the Stockholders have delivered to Buyer true and
accurate copies of all environmental reports, studies, assessments (including
Phase I reports, Phase II reports and environmental assessments), documents and
correspondence in its possession or available to it and any documents relating
to any violation of or liability under Environmental Laws.
4.19    Customers and Suppliers.
(a)    Schedule 4.19(a) sets forth a list of the ten (10) largest customers of
the Business, as measured by revenue, for each of fiscal year 2013, fiscal year
2014 and the seven months ended July 31, 2015, showing the approximate aggregate
total receipts by the Company for each such customer during such period
(“Material Customers”). All Material Customers continue to be customers of the
Business and the Company has not received written or, to the Seller’s Knowledge,
oral notice that any Material Customer intends to terminate its business
relationship with the Company or to cease to purchase or adversely change in a
significant manner the quantity purchased from the Company any products or
services.
(b)    Schedule 4.19(b) sets forth a list of the ten (10) largest suppliers of
the Business, as measured by costs, for each of fiscal year 2013, fiscal year
2014 and from January 1 – July 15, 2015, showing the approximate aggregate total
expenditures by each Company for each such supplier during such period
(“Material Suppliers”). The Company has not received written or, to the Seller’s
Knowledge, oral notice that any Material Supplier intends to terminate its
business relationship with the Company or to cease to supply or adversely change
in a significant manner its price or terms to the Company of any products or
services.
(c)    Within the last twelve (12) months (i) there has been no material adverse
change in the relationships of the Company with its (A) Material Suppliers, or
(B) Material Customers, and (ii) there has been no incentive or other benefits,
time sensitive or otherwise, offered to any distributor or other customer by or
on behalf of the Company to induce them to purchase inventory or services in
excess of the amounts they would purchase in the ordinary course in the absence
of any such incentives or benefits.
4.20    Accounts Receivable. All Accounts Receivable of the Company reflected in
the Final Working Capital Statement represent bona fide transactions made in the
ordinary course of business of the Company consistent with past practice and
will be fully collected at their recorded amounts net of reserves for
non-collectability reflected in the Final Working Capital Statement. The
aggregate amount of any counter-claims, defenses or offsetting claims that are
pending or have been threatened in writing with respect to the Accounts
Receivable of the Company reflected on the Final Working Capital Statement does
not exceed the aggregate amount of the reserves therefor reflected thereon. All
of the Accounts Receivable of the Company relate solely to sales of goods or
services to the customers of the Company, none of whom are Affiliates of the
Company. Schedule 4.20 contains a complete and accurate aging report of the
Company’s Accounts Receivable as of a recent date. Each Account Receivable of
the Company constitutes a valid claim for the full amount

    29

--------------------------------------------------------------------------------



against the account debtor free and clear of all Liens. No Account Receivable is
the subject of any outstanding dispute, asserted right of setoff or other claim.
4.21    Related-Party Transactions. No officer, director, manager or holder of
greater than ten percent (10%) of any shares of capital stock or other equity
interest of the Company (nor any ancestor, sibling, descendant or spouse of any
of such Persons, or any trust, partnership, corporation or other entity
controlled by any such Person) has, directly or indirectly, (a) any economic
interest in any Person (other than passive investments that do not involve any
participation in the management or affairs of such Person) that has engaged in
competition with the Company, (b) any economic interest in any Person (other
than passive investments that do not involve participation in the management or
affairs of such Person) that purchases from or sells or furnishes to the Company
any services or products, or (c) a beneficial interest in any Contract to which
the Company is a party, except in the case of clause (c) in any such Person’s
capacity as an officer, director, employee or holder of the capital stock of any
Company. Schedule 4.21 lists all loans currently outstanding from or to the
Company to or by any Employee.
4.22    Product Liability and Warranty.
(a)    Other than warranties regarding Products manufactured in accordance with
specifications or other warranties pursuant to applicable Law, no Product is
subject to any guaranty or warranty given by the Company: (i) The Company has no
material Liability arising out of any injury to any Person or property as a
result of the ownership, possession or use of any Product; (ii) there are no
citations or decisions by any Governmental Authority stating that any Product is
defective or unsafe or fails to meet any applicable safety standards promulgated
by any Governmental Authority; (iii) there is no alleged or actual defect or
hazard in the manufacture, design, materials or workmanship, or alleged or
actual failure to warn of any of the foregoing, in any Product; and (iv) there
has not been any occurrence involving any product recall, rework or retrofit
relating to any Product. The Company maintains procedures for the removal of
Products from its Inventory should it be notified of those conditions described
in Section 4.22(a)(iii).
(b)    The Company has not been denied product liability insurance coverage for
the past ten (10) years.
4.23    Undisclosed Liabilities. The Company does not have any Liabilities
(including without limitation any minimum purchasing obligations which have not
been fulfilled), except those Liabilities: (a) reflected on the Interim Balance
Sheet; (b) incurred since such date in the ordinary course of business
consistent with past practice, which are of the same general nature with past
practice; or (c) incurred in connection with this Agreement.
4.24    Certain Business Practices. The Company, and to the Seller’s Knowledge,
none of its stockholders, members, officers, directors, managers, employees
representatives or agents, has not offered, promised, authorized or made,
directly or indirectly, any unlawful payments to any domestic or foreign
governmental official, including any official of an entity owned or controlled
by a domestic or foreign government, political party or official thereof or any
candidate for political office, with the intent or purpose of: (a) influencing
any act or decision of such official in his or her official capacity; (b)
inducing such official to do or omit to do any act in violation of

    30

--------------------------------------------------------------------------------



the lawful duty of such official; (c) receiving an improper advantage; or (d)
inducing such official to use his or her influence with any Governmental
Authority to affect or influence any act or decision of such Governmental
Authority; in any case in order to assist the Company in obtaining or retaining
business for or with, or directing business to, any Person.
4.25    No Brokers. Except for Generational Equity, whose fees and expenses
shall be Selling Expenses, no broker, finder or similar agent has been employed
by or on behalf of the Company or any Stockholder, and no Person with which the
Company or any Stockholder has had any dealings or communications of any kind is
entitled to any brokerage commission, finder’s fee or any similar compensation
in connection with this Agreement or the transactions contemplated hereby.
4.26    Limitations on Representations and Warranties. Except for the
representations and warranties expressly set forth in this Article IV, none of
the Company, the Seller Representative, the Stockholders, any of their
respective Affiliates or Representatives, makes any representation or warranty,
express or implied, at Law or in equity, with respect to the Company, the Seller
Representative, the Stockholders, any of their respective Affiliates, the
Business, the Purchased Assets, the Assumed Liabilities, or any of their other
respective assets, liabilities, businesses or operations (including in respect
of the correctness, accuracy or completeness of any Contract or certificate
furnished or made available, or to be furnished or made available (including by
way of information included or referred to in the electronic data room or
otherwise), or statement made, by the Company, the Seller Representative, the
Stockholders, any of their respective Affiliates or Representatives in
connection with the transactions contemplated herein), and any such other
representations or warranties are hereby expressly disclaimed.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to the Company and the Stockholders as
follows:
5.1    Organization and Standing. Buyer is a [corporation] duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization. Buyer is duly qualified to do business, and is in good standing,
in each jurisdiction in which the character of the properties owned or leased by
it or in which the conduct of its business requires it to be so qualified,
except where the failure to be so qualified or to be in good standing would not
have a Material Adverse Effect on Buyer and would not otherwise adversely affect
the ability of Buyer to consummate the transactions contemplated herein or
comply with any of the provisions hereof.
5.2    Authorization, Validity and Effect. Buyer has all requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and the Related Documents to which it is a party, and to consummate
the transactions contemplated hereby and thereby, and this Agreement and such
Related Documents and the consummation of the transactions contemplated hereby
and thereby have been duly executed and delivered by Buyer pursuant to all
necessary authorization and are or, when executed and delivered will be, the
legally valid and binding obligations of Buyer, enforceable against Buyer in
accordance with its terms.

    31

--------------------------------------------------------------------------------



5.3    No Conflict; Required Filings and Consents.
(c)    Neither the execution and delivery of this Agreement or any Related
Document by Buyer, nor the consummation by Buyer of the transactions
contemplated herein or therein, nor compliance by Buyer with any of the
provisions hereof or thereof, will (i) conflict with or result in a breach of
any provisions of the certificate of incorporation or by-laws of Buyer, (ii)
constitute or result in the breach of any term, condition or provision of, or
constitute a default under, or require any Consent under, or give rise to any
right of termination, cancellation or acceleration with respect to, or result in
the creation or imposition of any Lien upon any property or assets of Buyer,
pursuant to any contract to which it is a party or by which it or any of its
properties or assets is subject, or (iii) violate any Order or Law applicable to
Buyer or any of its properties or assets.
(d)    No Consent is required to be obtained by Buyer for the consummation by
Buyer of the transactions contemplated by this Agreement or any Related
Document.
ARTICLE VI    
COVENANTS AND AGREEMENTS
6.1    Publicity. Except as may be required to comply with the requirements of
any applicable Law or the rules and regulations of any stock exchange or
national market system, no party may issue any press release or other public
announcement prior to the Closing Date relating to the subject matter of this
Agreement or the transactions contemplated hereby without the prior approval
(which approval shall not be unreasonably withheld or delayed) of the other
parties hereto.
6.2    Tax Matters.
(e)    All transfer, documentary, sales, bulk sales, use, stamp, recording,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement shall be paid by the
Company and the Stockholder when due, and the Company, the Stockholders and
Buyer, as required by applicable Law, shall each at their own expense file all
necessary Tax Returns and other documentation with respect to all such Taxes and
fees. Each party shall cooperate with the other party in the execution and
filing of such Tax Returns. This Section 6.2(a) shall survive Closing.
(f)    The cost and benefits, including Tax benefits, of payments made to
management of the Company with respect to the period of time prior to the
Closing and any accelerated deprecation or other Tax benefits available for
capital equipment purchased prior to the Closing shall inure to benefit of the
Company.
6.3    Non-Assigned Contracts. In the event and to the extent the Company is not
able to obtain any third-party consent required to transfer and assign in full
to Buyer any and all of its rights, title and interest in and to any Contract
(other than a Contract that is an Excluded Asset or an Excluded Liability) (a
“Non-Assigned Contract”), notwithstanding the provisions of Section 2.1, and
Buyer does not exercise its right to terminate this Agreement, such
non-assignment shall not constitute a breach of this Agreement (but may
constitute a failure of a condition) and shall not constitute a transfer and
assignment of such Non-Assigned Contract, and the Company shall

    32

--------------------------------------------------------------------------------



hold such Non-Assigned Contract in trust for the benefit of Buyer pending such
time as the Non-Assigned Contract can be transferred to Buyer; provided,
however, that until such Non-Assigned Contract is assigned to Buyer and if the
Company is otherwise in material compliance with this Section 6.3 (including by
providing the benefits of such Non-Assigned Contract to Buyer in accordance with
this Section 6.3), then Buyer shall be responsible for causing the performance
in all material respects of all obligations of the Company under such
Non-Assigned Contract, including payment obligations to the extent Buyer shall
be notified reasonably in advance thereof. The Company, without further
consideration therefor from Buyer, shall pay, assign and remit to Buyer
immediately after receipt thereof all monies, rights and other consideration or
payments received in respect of any such Non-Assigned Contract. Following the
Closing, the Company shall manage such Non-Assigned Contract as reasonably
directed by Buyer. The Company shall use its reasonable best efforts to obtain
any required third-party consents and assign and transfer in full all of its
right, title and interest in and to each Non-Assigned Contract as soon as
practicable after the Closing. Upon the receipt of any such consent, the Company
shall promptly assign and transfer all of its right, title and interest in and
to such Non-Assigned Contract to Buyer in full, without payment of further
consideration by Buyer, and Buyer shall assume such Non-Assigned Contract (to
the extent required under this Agreement with respect to any Assumed Liability)
and receive all such right, title and interest in and to such Non-Assigned
Contract.
6.4    Name Change. The Company agrees to file, and the Stockholders shall cause
the Company to file, immediately after the Closing, a certificate of amendment
to the certificate of incorporation or certificate of formation of the Company
changing the name of the Company to a name not containing “Great Lake Foam
Technologies” or any derivative thereof. Further, the Company and the
Stockholders (and their respective Affiliates and immediate family members)
agree not to use or cause to be used the names “Great Lake Foam Technologies” or
any derivative thereof, or any corporate or other names, trade names,
expressions, corporate symbols, logos, service marks or trademarks
incorporating, or derived from or substantially resembling any such terms in any
form or for any purpose. This Section 6.4 shall survive the Closing.
6.5    Administration of Accounts. All payments and reimbursements received by
the Company, any Stockholder or any of their respective Affiliates after the
Closing Date from any third party in the name of the Company or otherwise,
included among or related to the Purchased Assets, shall be held by such
recipient in trust for the benefit of Buyer. Immediately upon receipt of such
payment or reimbursement, such recipient shall pay to Buyer the amount of such
payment or reimbursement without right of set-off or reduction of any kind. All
payments and reimbursements received by Buyer or its Affiliates after the
Closing Date from any third party included among or related to the Excluded
Assets, shall be held by such recipient in trust for the benefit of the Company.
Immediately upon receipt of such payment or reimbursement, such recipient shall
pay to the Company the amount of such payment or reimbursement without right of
set-off or reduction of any kind.
6.6    Further Assurances. After the Closing, each party will take all such
further actions, execute, and deliver all such further documents and do all
other acts and things as another party may reasonably request for the purpose of
carrying out the intent of this Agreement and the other documents referred to in
this Agreement.

    33

--------------------------------------------------------------------------------



ARTICLE VII    
REMEDIES
7.1    Survival. The representations, warranties, covenants and agreements of
the Company and the Stockholders, on the one hand, and Buyer, on the other hand,
contained in this Agreement (including the Schedules and Exhibits attached
hereto and the certificates delivered pursuant hereto) shall survive the Closing
Date to the extent specified below:
(g)    All covenants and agreements contained in this Agreement and the Related
Documents (including the Schedules and Exhibits attached hereto and the
certificates delivered pursuant hereto) that contemplate performance thereof
following the Closing Date shall survive the Closing Date in accordance with
their terms.
(h)    The representations and warranties contained in this Agreement and in the
Related Documents (including the Schedules and Exhibits attached hereto and
thereto and the certificates delivered pursuant hereto and thereto) shall
survive the Closing Date until the date that is eighteen (18) months following
the Closing Date (the “Representation Termination Date”), at which point such
representations and warranties and any right to assert a claim for
indemnification on account thereof terminate, it being understood and agreed
that claims made within such period are not required to be resolved, and actions
relating thereto are not required to be commenced, within such period; provided,
however, that (i) the representations and warranties contained in Sections 4.1,
4.2, and the first sentence of Section 4.8(a) (the “Excluded Representations”)
shall survive the Closing and shall continue in full force and effect forever,
(ii) the representations and warranties contained in Section 4.7 shall survive
the Closing Date until the expiration of the applicable statutes of limitations
plus sixty (60) days, (iii) the representations and warranties contained in
Section 4.18 shall survive the Closing Date until the sixth anniversary
following the Closing Date, and (iv) to the extent any Related Document provides
that the representations and warranties stated therein survive for a different
period, then the survival provisions of the Related Document shall control as to
such representations and warranties contained in such Related Document.
7.2    Indemnification by Buyer. Buyer shall indemnify, defend and hold harmless
(a) each of the Company and Stockholders and their respective successors and
permitted assigns, and (b) the officers, directors, managers, members, partners,
stockholders, owners, employees, agents and representatives of each of the
foregoing, and their heirs and personal representatives (collectively, the
“Seller Indemnitees”) from and against, and shall pay to the Seller Indemnitees
the amount of, any and all loss, Liability, damage or expense (including
reasonable legal fees and expenses, but excluding incidental, consequential or
punitive damages or any liability for lost profits or the like or any damages or
liability based on multiple of profits, multiple of cash flow or similar
valuation methodology, in each case to the extent not covered by insurance)
(collectively, “Losses”) of the Seller Indemnitees arising from or in connection
with (a) any breach of or inaccuracy in the representations and warranties of
Buyer contained in this Agreement or any Related Document (including the
Schedules and Exhibits attached hereto or thereto and the certificates delivered
pursuant hereto or thereto), as of the Closing Date (as though made at such time
except that those representations and warranties that address matters only as of
a particular

    34

--------------------------------------------------------------------------------



date, other than the Closing Date, must be true and correct as of such date) (it
being agreed that solely for the purposes of this Section 7.2, such
representations and warranties shall be interpreted in determining the amount of
Losses without giving effect to any limitations or qualifications as to
“materiality” including, without limitation, the words “material”, “Material
Adverse Effect” or any other materiality qualifications), (b) any breach of the
covenants or agreements of Buyer contained in this Agreement or any Related
Document (including the Schedules and Exhibits attached hereto or thereto and
the certificates delivered pursuant hereto or thereto); and (c) any Assumed
Liabilities.
7.3    Indemnification by the Company and Stockholders. The Company and the
Stockholders, jointly and severally, shall indemnify, defend, and hold harmless
Buyer, its Affiliates and their respective successors and permitted assigns, and
the officers, directors, managers, members, partners, stockholders, owners,
employees, agents and representatives of each of the foregoing, and their heirs
and personal representatives (collectively, the “Buyer Indemnitees”), from and
against, and shall pay to the Buyer Indemnitees the amount of, any and all
Losses of the Buyer Indemnitees arising from or in connection with: (a) any
breach of or inaccuracy in the representations and warranties of the Company
and/or any Stockholder contained in this Agreement or in any Related Document
(including the Schedules and Exhibits attached hereto or thereto and the
certificates delivered pursuant hereto or thereto) as of the Closing Date (as
though made at such time except that those representations and warranties that
address matters only as of a particular date, other than the Closing Date, must
be true and correct as of such date ) (it being agreed that solely for the
purposes of this Section 7.3, such representations and warranties shall be
interpreted in determining the amount of Losses without giving effect to any
limitations or qualifications as to “materiality” including, without limitation,
the words “material”, “Material Adverse Effect” or any other materiality
qualifications); (b) any breach of the covenants or agreements of the Company or
any Stockholder contained in this Agreement or any Related Document (including
the Schedules and Exhibits attached hereto or thereto and the certificates
delivered pursuant hereto or thereto); (c) all Excluded Liabilities; and (d)
non-compliance with any applicable bulk sales law.
7.4    Limitations on Indemnification Payments to the Buyer Indemnitees.
Notwithstanding anything herein to the contrary, the right of Buyer Indemnitees
to indemnification is limited as follows:
(k)    The Buyer Indemnitees shall be entitled to indemnification pursuant to
Section 7.3(a) if and only if (i) with respect to any individual Loss, such
individual Loss is greater than $5,000 (the “Mini-Deductible”), and (ii) the
aggregate amount of all indemnifiable claims pursuant to Section 7.3(a) exceeds
$200,000 (the “Deductible”) and, in such event, indemnification shall be made by
the Company and Stockholders for all corresponding Losses in excess of the
Deductible; provided, however, that the Mini-Deductible and Deductible shall not
apply to Losses incurred by Buyer Indemnitees based upon any breach of or
inaccuracy in any of the Excluded Representations, Section 4.7, Section 4.8(b),
Section 4.18 or Section 4.20.
(l)    The aggregate maximum liability of the Company and the Stockholders
(inclusive of amounts recovered by the Buyer Indemnitees from the Escrow
Account) for indemnification pursuant to Section 7.3(a) shall be $2,000,000 (the
“Cap”); provided, however, that the Cap shall not apply to Losses incurred by
Buyer Indemnitees based upon any breach of or

    35

--------------------------------------------------------------------------------



inaccuracy in any of the Excluded Representations, Section 4.7, Section 4.8(b),
Section 4.18 or Section 4.20, with respect to which the aggregate maximum
liability of the Company and the Stockholders shall be equal to $12,000,000.
(m)    Regardless of whether any claim could have been and/or is successfully or
unsuccessfully brought under Section 7.3(a), (i) the obligations of the Company
and Stockholders to indemnify, defend and hold harmless pursuant to Section 7.3
(other than Section 7.3(a)) are not limited as to time, (ii) the obligations of
the Company and the Stockholders to indemnify, defend and hold harmless pursuant
to Section 7.3 (other than Section 7.3(a)) are not reduced by or subject to the
Deductible, and (iii) Losses for which an indemnification right exists pursuant
to Section 7.3 (other than Section 7.3(a)) shall not be included when computing,
and shall not be subject to, the Cap.
(n)    Before seeking any recourse against the Company or the Stockholders
pursuant to Section 7.2, Buyer shall (a) first seek recourse against the Escrow
Fund, and (b) then seek recourse from the Company and Stockholders.
(o)    The amount of any Losses for which the Company or Stockholders are
required to indemnify Buyer Indemnitees pursuant to this Agreement shall be
reduced by any realized Tax benefit of the Buyer Indemnitees’ Taxes arising from
the claim, loss or damage for which the indemnity is being paid.
7.5    Limitations on Indemnification Payments to the Seller Indemnitees.
Notwithstanding anything in this Agreement to the contrary, the right of Seller
Indemnitees to indemnification is limited as follows:
(c)    The Seller Indemnitees shall be entitled to indemnification pursuant to
Section 7.2(a) if and only if (i) with respect to any individual Loss, such
individual Loss is greater than the Mini-Deductible, and (ii) the aggregate
amount of all indemnifiable claims pursuant to Section 7.2(a) exceeds the
Deductible and, in such event, indemnification shall be made by Buyer for all
corresponding Losses in excess of the Deductible.
(d)    The amount of any Losses for which Buyer is required to indemnify Seller
Indemnitees pursuant to this Agreement shall be reduced by any realized Tax
benefit of the Seller Indemnitees’ Taxes arising from the claim, loss or damage
for which the indemnity is being paid.
(e)    The aggregate maximum liability of Buyer for indemnification pursuant to
Section 7.2(a) shall be an amount equal to the Cap; provided, however, that the
Cap shall not apply to Losses incurred by Seller Indemnitees based upon any
breach of or inaccuracy Section 5.1 and Section 5.2, with respect to which the
aggregate maximum liability of the Company and the Stockholders shall be equal
to $12,000,000.
7.6    Procedures.

    36

--------------------------------------------------------------------------------



(e)    Notice of Losses by Seller Indemnitees. Subject to the limitations set
forth in this Article IX, as soon as reasonably practicable after a Seller
Indemnitee reasonably believes in good faith that he or it has, or based on
facts or circumstances then in existence reasonably believes in good faith that
he or it will have, a claim for indemnification under this Article IX (a “Seller
Claim”), the Seller Representative shall give written notice thereof (a “Seller
Claims Notice”) to Buyer. A Seller Claims Notice must describe a Seller Claim in
reasonable detail, and indicate the amount (estimated, as necessary) of the Loss
that has been or is reasonably expected to be suffered by the applicable Seller
Indemnitee. No delay in or failure to give a Seller Claims Notice by the Seller
Representative to Buyer pursuant to this Section 7.6(a) shall adversely affect
the applicable Seller Indemnitee’s right to indemnification pursuant to this
Agreement except to the extent Buyer is materially prejudiced thereby. Buyer
shall respond to the Seller Representative (a “Claim Response”) within thirty
(30) days (the “Response Period”) after the date that a Seller Claims Notice is
received by Buyer. Any Claim Response must specify whether or not Buyer disputes
a Seller Claim described in Seller Claims Notice. If Buyer fails to give a Claim
Response within the Response Period, Buyer shall be deemed not to dispute a
Seller Claim described in the related Seller Claims Notice. If Buyer elects not
to dispute a Seller Claim described in a Seller Claims Notice, whether by
failing to give a timely Claim Response or otherwise, then the amount of Losses
alleged in such Seller Claims Notice shall be conclusively deemed to be an
obligation of Buyer, and Buyer shall pay, in cash, to the Seller Representative
within five (5) days after the last day of the applicable Response Period the
amount specified in Seller Claims Notice. If Buyer delivers a Claim Response
within the Response Period indicating that it disputes one or more of the
matters identified in Seller Claims Notice, Buyer and the Seller Representative
shall promptly meet and use their reasonable efforts to settle the dispute. If
Buyer and the Seller Representative are able to reach agreement with respect to
all or any portion of Losses, within thirty (30) days after the conclusion of
the Response Period, the amount of Losses, if any, agreed upon shall
conclusively be deemed an obligation of Buyer, and Buyer shall pay in cash to
the Seller Representative within five (5) days of such agreement the amount of
Losses so agreed upon. If Buyer and the Seller Representative are unable to
reach agreement within thirty (30) days after the conclusion of the Response
Period, then either Buyer or the Seller Representative may commence an Action to
seek resolution of such Seller Claim, subject to the limitations set forth in
this Article IX.
(f)    Notice of Losses by Buyer Indemnitees. Subject to the limitations set
forth in this Article IX, as soon as reasonably practicable after a Buyer
Indemnitee reasonably believes in good faith that he, she or it has, or based on
facts or circumstances then in existence reasonably believes in good faith that
he, she or it will have, a claim for indemnification under this Article IX (a
“Buyer Claim”), Buyer shall give written notice thereof (a “Buyer Claims Notice”
and, together with a Seller Claims Notice, a “Notice”) to the Seller
Representative. A Buyer Claims Notice must describe a Buyer Claim in reasonable
detail and indicate the amount (estimated, as necessary) of the Loss that has
been or is reasonably expected to be suffered by the applicable Buyer
Indemnitee, all to the extent known. No delay in or failure to give a Buyer
Claims Notice by Buyer to the Seller Representative pursuant to this Section
7.6(b) shall adversely affect the applicable Buyer Indemnitee’s right to
indemnification pursuant to this Agreement except to the extent any of the
Company or the Stockholders are materially prejudiced thereby. If Buyer has not
received from the Seller Representative notice in writing that the Seller
Representative objects to Buyer Claim (or the amount of Losses set forth in
Buyer Claims Notice) asserted in such Buyer Claims Notice

    37

--------------------------------------------------------------------------------



(a “Dispute Notice”) by the thirtieth (30th) day following receipt by the Seller
Representative of Buyer Claims Notice (the “Dispute Period”), then the amount of
Losses alleged in such Buyer Claims Notice shall be conclusively deemed to be a
joint and several obligation of the Company and the Stockholders, and Buyer and
the Seller Representative shall instruct the Escrow Agent in writing to, and the
Escrow Agent shall, pay to Buyer from the Escrow Account the amount of Losses
specified in Buyer Claims Notice subject to the limitations contained in this
Article IX. If (i) such Buyer Claims Notice is delivered to the Seller
Representative after the Representation Termination Date with respect to claims
which survive such date, or (ii) to the extent such Buyer Claims Notice
contemplates Losses in excess of Escrow Funds then available in the Escrow
Account (after giving effect to any other pending claims under this Article IX
and after deduction from such amount of any pending or potential claims under
Section 2.3), and if, during the Dispute Period, Buyer has not received from the
Seller Representative a Dispute Notice, then the amount of Losses alleged in
such Buyer Claims Notice in excess of amounts, if any, payable from Escrow Funds
shall be deemed to be a joint and several obligation of the Company and the
Stockholders, and Buyer may recover such amount from the Company and/or any or
all Stockholders in the aggregate in cash, within five (5) days of Buyer’s
request, subject to the limitations contained in this Article IX.
(g)    Resolution of Buyer Claims. If the Seller Representative delivers a
Dispute Notice to Buyer within the Dispute Period, Buyer and the Seller
Representative shall promptly meet and use their reasonable efforts to settle
the dispute. If Buyer and the Seller Representative are able to reach agreement
within thirty (30) days after Buyer receives such Dispute Notice, and to the
extent the amount of the Escrow Funds (after giving effect to any other pending
claims under this Article IX and after deduction from such amount of any pending
or potential claims under Section 2.3) equal or exceed the amount of the Losses
agreed to be paid with respect to Buyer Claims Notice, then Buyer and the Seller
Representative shall deliver a joint written instruction to the Escrow Agent
setting forth such agreement and instructing the Escrow Agent to pay to Buyer
such amount from the Escrow Account. To the extent the amount of such agreed
upon Losses exceeds the amount of the Escrow Funds (after giving effect to any
other pending claims under this Article IX and after deduction from such amount
of any pending or potential claims under Section 2.3) then available in the
Escrow Account, then such excess shall be deemed to be a joint and several
obligation of the Company and each of the Stockholders, and Buyer may recover
from the Company and/or any Stockholders in the aggregate such excess amount in
cash, within five (5) days of Buyer’s request, subject to the limitations set
forth in this Article IX. If Buyer and the Seller Representative are unable to
reach agreement within thirty (30) days after Buyer receives any Dispute Notice,
then either Buyer or the Seller Representative (in the names and for the benefit
of the Company and the Stockholders, as applicable) may commence an Action to
seek resolution of such Buyer Claim, and to be paid amounts due hereunder, as
provided herein, subject to the limitations set forth in this Article IX. For
all purposes of this Article IX, Buyer and the Seller Representative shall
cooperate with and make available to the other party and its representatives all
information, records and data, and shall permit reasonable access to its
facilities and personnel, as may be reasonably required in connection with the
resolution of such disputes.
(h)    Opportunity to Defend Third-Party Claims. In the event of any claim by a
third party against a Buyer Indemnitee or Seller Indemnitee for which
indemnification is available hereunder, the Seller Representative, if
indemnification of Buyer Indemnitees is available,

    38

--------------------------------------------------------------------------------



or Buyer, if indemnification of Seller Indemnitees is available (each an
“Indemnifying Party”), has the right, exercisable by written notice to Buyer or
the Seller Representative, as applicable, within sixty (60) days of receipt of a
Notice from Buyer or the Seller Representative, as applicable, to assume and
conduct the defense of such claim (in the names of, and for the benefit of, the
Indemnified Party) with counsel selected by the Indemnifying Party and
reasonably satisfactory to the Indemnified Party; provided, that the
Indemnifying Party shall not be permitted to assume or conduct the defense of
any claim if the Indemnified Party is also a party to the Action, there is a
conflict of interest between the positions of the Indemnifying Party and the
Indemnified Party in conducting the defense of such claims such that there may
be one or more legal defenses available to the Indemnified Party that are
different from or additional to those available to the Indemnifying Party, and
the Indemnified Party shall have determined in good faith that such different or
additional defenses would make it inappropriate for the Indemnifying Party to
assume or conduct the defense of such claim. Notwithstanding the foregoing, if
an Indemnified Party reasonably determines in good faith that there is a
reasonable probability that an Action to defend a third-party claim may
adversely affect him, her or its or his, her or its Affiliates other than as a
result of monetary damages for which he, she or it would be entitled to
indemnification under this Agreement, the Indemnified Party may, by notice to
the Indemnifying Party, assume the right to defend, compromise or settle such
Action, but the Indemnifying Party shall not be bound by any determination of an
Action so defended or any compromise or settlement effected without its consent
(which may not be unreasonably withheld or delayed), and the Indemnifying Party
shall be entitled, at the Indemnifying Party’s cost and expense, to participate
in the defense of the third-party claim. If the Indemnifying Party has assumed
such defense as provided in this Section 7.6(d), the Indemnifying Party shall
not be liable for any legal expenses subsequently incurred by any Indemnified
Party in connection with the defense of such claim; provided, that if the
Indemnified Party determines in good faith that there would be a violation of
applicable legal ethical principles and policies if one counsel represents both
parties, the Indemnified Party shall be entitled, at the Indemnifying Party’s
cost, risk and expense, to retain one firm of separate counsel of his, her or
its own choosing (along with any required local counsel) to participate in the
defense of the third-party claim. Any additional counsel selected by an
Indemnified Party pursuant to the immediately preceding sentence shall be
reasonably acceptable to the Indemnifying Party. If the Indemnifying Party
elects to assume the defense of a claim, the Indemnified Party may, at its own
cost and expense, participate in the investigation, trial and defense of such
claim. If the Indemnifying Party does not assume the defense of any third-party
claim in accordance with this Section 7.6(d) within fourteen (14) days after
delivery of a Buyer Claims Notice in connection with any such claim, the
Indemnified Party may defend such claim at the sole cost of the Indemnifying
Party. The Indemnified Party shall not consent to a settlement of any such claim
without the prior written consent of the Indemnifying Party (such consent not to
be unreasonably withheld or delayed). Except with the prior written consent of
the Indemnified Party (such consent not to be unreasonably withheld or delayed),
no Indemnifying Party, in the defense of any such claim, shall consent to the
entry of any judgment or enter into any settlement that (i) provides for
injunctive or other nonmonetary relief adversely affecting the Indemnified
Party, (ii) includes a finding or admission of a violation of Law or the rights
of any third party or which would otherwise form the basis of liability to any
third party or (iii) does not include as an unconditional term thereof the
giving by each claimant or plaintiff to such Indemnified Party of a release from
all liability with respect to such claim or litigation. In any such third-party
claim, the party responsible for the defense of such claim (the “Responsible
Party”) shall, to the

    39

--------------------------------------------------------------------------------



extent reasonably requested by the other party, keep such other party informed
as to the status of such claim, including, without limitation, all settlement
negotiations and offers.
(i)    Releases from the Escrow Account. The funds held under the Escrow
Agreement shall be released in accordance with the terms and subject to the
conditions set forth in the Escrow Agreement.
7.7    Additional Indemnification Provisions.
(d)    Each party’s obligation under this Agreement is unique. If any party
should breach his or its covenants under this Agreement, the parties each
acknowledge that it would be impracticable to measure the resulting damages;
accordingly, the nonbreaching party or parties, in addition to any other
available rights or remedies they may have under the terms of this Agreement,
may sue in equity for specific performance, and each party expressly waives the
defense that a remedy in damages will be adequate.
(e)    All indemnification payments made pursuant to this Article IX shall be
treated as an adjustment to the Purchase Price unless otherwise required by Law.
(f)    The parties hereto hereby consent to the non-exclusive jurisdiction of
any court in which a claim is brought against any Buyer Indemnitee for purposes
of any claim that any Buyer Indemnitee may have under this Agreement with
respect to such claim or the matters alleged therein, and agree that process may
be served on them with respect to such a claim anywhere in the world.
(g)    The provisions of this Article IX shall be enforceable regardless of the
basis on which Liability is asserted, including strict liability.
(h)    If any remediation or other cleanup (collectively, “Cleanup”) at any Real
Property is required and the Company and the Stockholders are responsible in
whole or part therefor under this Article IX, then (i) such Cleanup shall be
performed so as to minimize any suspension, interference or other disruption of
Buyer’s operations, and (ii) Buyer shall have the right to approve the detailed
plan to effect the Cleanup, such approval not to be unreasonably withheld,
including the Persons who will perform the Cleanup, and the Cleanup shall not be
initiated without Buyer’s prior written consent, provided that the Company and
the Stockholders shall have no obligation to effect any Cleanup beyond that
required by Law except to the extent any Cleanup is also the subject of any
representation or warranty hereunder.
(i)    Notwithstanding anything to the contrary herein, no Buyer Indemnitees
shall have any right to indemnification under this Article IX with respect to
any Loss if and to the extent such Loss (i) is for an item included on, or is a
liability reserved or accrued for in the Final Working Capital Statement or the
Closing Working Capital (or any component thereof) (as finally agreed upon or
determined pursuant to Section 2.3(b)), or (ii) is otherwise already taken into
account in the calculation of any adjustment to the Purchase Price pursuant to
Section 2.3.

    40

--------------------------------------------------------------------------------



(j)    No Indemnified Party shall have any right to assert any claim against any
Indemnifying Party hereunder with respect to any Loss, cause of action or other
claim to the extent such Loss, cause of action or claim is a Loss, cause of
action or claim with respect to which such Indemnified Party or any of its
Affiliates has taken action (or caused action to be taken) with the intent of
accelerating the time period in which such matter is asserted or payable in
order to cause a claim to be made prior to the survival date applicable to such
Loss pursuant to Section 7.1.
(k)    For all purposes of this Article IX, “Losses” shall be net of any amounts
paid or payable to an Indemnified Party under any insurance policy or Contract
in connection with the facts giving rise to the right of indemnification
hereunder.
ARTICLE VIII    
MISCELLANEOUS AND GENERAL
8.1    Seller Representative.
(f)    The Seller Representative is hereby constituted and appointed as agent
and attorney-in-fact for and on behalf of the Company and the Stockholders.
Without limiting the generality of the foregoing, the Seller Representative has
full power and authority, on behalf of the Company and Stockholder and its or
his successors and assigns, to (i) interpret the terms and provisions of this
Agreement and the Related Documents, (ii) execute and deliver and receive
deliveries of all agreements, certificates, statements, notices, approvals,
extensions, waivers, undertakings, amendments and other documents required or
permitted to be given in connection with the consummation of the transactions
contemplated by this Agreement and the Related Documents, (iii) receive service
of process in connection with any claims under this Agreement or the Escrow
Agreement, (iv) agree to, negotiate, enter into settlements and compromises of
such claims, assume the defense of claims, and demand arbitration and comply
with Orders of courts and awards of arbitrators with respect to such claims, and
to take all actions necessary or appropriate in the judgment of the Seller
Representative for the accomplishment of the foregoing, (v) make any payment or
pay any expenses under or in connection with this Agreement and any Related
Document, (vi) give and receive notices and communications, (vii) authorize
delivery to any Buyer Indemnitee of the Escrow Funds or any portion thereof,
(viii) object to such deliveries, (ix) distribute the Escrow Funds and any
earnings and proceeds thereon, and (x) take all actions necessary or appropriate
in the judgment of the Seller Representative on behalf of the Company and the
Stockholders in connection with this Agreement and the Escrow Agreement,
including, without limitation, entering into amendments hereof and thereof.
(g)    The Seller Representative shall not be liable to the Company or
Stockholders for any act done or omitted under this Agreement as Seller
Representative while acting in good faith, and any act taken or omitted to be
taken pursuant to the advice of counsel shall be conclusive evidence of such
good faith.
(h)    From and after the Closing Date, Buyer and the Escrow Agent shall be
entitled to deal exclusively with the Seller Representative on all matters
pertaining to the rights and obligations of the Company and the Stockholders
under this Agreement and the Escrow Agreement. A decision, act, consent or
instruction of the Seller Representative constitutes a decision of the

    41

--------------------------------------------------------------------------------



Company and the Stockholders. Such decision, act, consent or instruction is
final, binding and conclusive upon each Stockholder and Seller and Buyer and the
Escrow Agent may rely upon any such decision, act, consent or instruction of the
Seller Representative for all purposes of this Agreement and the Escrow
Agreement. Notices or communications to or from the Seller Representative shall
constitute notice to or from the Company and the Stockholders for all purposes
of this Agreement and the Escrow Agreement. If the Seller Representative shall
die, become disabled or otherwise be unable to fulfill his responsibilities
hereunder, then the Stockholders (including the Seller Representative) by
majority vote shall promptly appoint a successor to the Seller Representative.
In addition, the Company and the Stockholders (including the Seller
Representative) may replace the Seller Representative from time to time pursuant
to a written consent executed by both of Stockholders. Any successor to the
Seller Representative shall become the “Seller Representative” for all purposes
under this Agreement, effective upon written notice given to Buyer and the other
parties hereto.
8.2    Expenses. Except as set forth in this Agreement, all costs and expenses
(including all legal, accounting, broker, finder or investment banker fees)
incurred in connection with this Agreement and the transactions contemplated
hereby are to be paid, in the case of the Company, the Stockholders or the
Seller Representative, by the Company, and in the case of Buyer, by Buyer.
8.3    Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns, and
neither this Agreement nor any rights or obligations hereunder are assignable by
any party without the prior written consent of the other parties hereto;
provided that (a) Buyer shall have the right to collaterally assign its rights
under this Agreement as security in connection with any financing incurred in
connection with the transactions contemplated by this Agreement, and (b) Buyer
shall have the right to assign any or all of its rights and obligations under
this Agreement to any Affiliate.
8.4    Third-Party Beneficiaries. Each party hereto intends that this Agreement
does not benefit or create any right or cause of action in or on behalf of any
Person other than the parties hereto and, for purposes of Article IX, the Seller
Indemnitees and the Buyer Indemnitees.
8.5    Notices. Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing and sent by facsimile
transmission (electronically confirmed), delivered in person, mailed by first
class registered or certified mail, postage prepaid, or sent by Federal Express
or other overnight courier of national reputation, addressed as follows:
If to Buyer:
Unique Molded Foam Technologies, Inc.
800 Standard Parkway
Auburn Hills, MI 48326
Fax: (248) 853-7720
Attention: Mr. John Weinhardt



    42

--------------------------------------------------------------------------------



with a copy to:


Taglich Private Equity LLC
275 Madison Avenue, Suite 1618
New York, NY 10016
Fax: (212) 661-6824
Attention: Mr. Richard L. Baum, Jr.


and with a copy to:


Sills Cummis & Gross P.C.
One Riverfront Plaza
Newark, New Jersey 07102
Fax: (973) 643-6500
Attention: Ira A. Rosenberg, Esq.


If to the Company or any Stockholder:


Great Lake Foam Technologies Inc.
c/o Tim Packer
10580 Hadley Road
Litchfield, Michigan 49252
Email: mrtpacker@gmail.com


with a copy to (which shall not constitute notice):


Warner Norcross & Judd LLP
900 Fifth Third Center
111 Lyon Street
Grand Rapids, Michigan 49503
Fax: (616) 222-2425
Attention: Greg Schmidt
 


If to the Seller Representative:
Tim Packer
10580 Hadley Road
Litchfield, Michigan 49252
Email: mrtpacker@gmail.com



    43

--------------------------------------------------------------------------------



with a copy to (which shall not constitute notice):


Warner Norcross & Judd LLP
900 Fifth Third Center
111 Lyon Street
Grand Rapids, Michigan 49503
Fax: (616) 222-2425
Attention: Greg Schmidt


or to such other address with respect to a party as such party notifies the
other in writing as above provided.


8.6    Complete Agreement. This Agreement and the Schedules and Exhibits hereto
and the other documents delivered by the parties in connection herewith contain
the complete agreement between and among the parties hereto with respect to the
transactions contemplated hereby and thereby and supersede all prior agreements
and understandings between the parties hereto with respect thereto.
8.7    Captions. The captions contained in this Agreement are for convenience of
reference only and do not form a part of this Agreement.
8.8    Amendment. This Agreement may be amended or modified only by an
instrument in writing duly executed by the Seller Representative and Buyer.
8.9    Waiver. The Seller Representative and Buyer may (a) extend the time for
the performance of any of the obligations or other acts of the parties hereto,
(b) at any time at or prior to the Closing Date, waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, or (c) waive compliance with any of the agreements or
conditions contained herein, to the extent permitted by applicable Law. Any
agreement to any such extension or waiver shall be valid only if set forth in a
writing signed by the Seller Representative and Buyer.
8.10    Governing Law; Forum.
(a)    This Agreement is to be governed by, and construed and enforced in
accordance with, the laws of the State of Michigan, without regard to its rules
of conflict of laws.
(b)    Any Action brought by any party or any of its Affiliates arising in whole
or in part under or in connection with this Agreement or any Related Document
may only be instituted in a federal or state court in Oakland County, Michigan,
and each party waives any claim or objection that it may now or hereafter have
to the laying of venue of any such proceeding, and agrees not to assert that
venue should properly lie in any other location.
(c)    Each party hereby (i) consents to service of process in any Action
between or among the parties arising in whole or in part under or in connection
with this Agreement or any Related Document in any manner permitted by Michigan
law, (ii) agrees that service of

    44

--------------------------------------------------------------------------------



process made in accordance with clause (i) or made by registered or certified
mail, return receipt requested, at its address specified pursuant to Section 8.5
above, shall constitute good and valid service of process in any such Action,
and (iii) waives and agrees not to assert (by way of motion, as a defense, or
otherwise) in any such Action any claim that service of process made in
accordance with clause (i) or (ii) does not constitute good and valid service of
process.
8.11    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY RELATED DOCUMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY
OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF
THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY
TO WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY RELATED DOCUMENT AND THAT ANY
SUCH PROCEEDING WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.
8.12    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.
8.13    Schedules. Notwithstanding anything to the contrary in the Schedules to
this Agreement or any cover page thereto, to the extent any one or more
provisions in any Schedule conflicts with the provisions of this Agreement
(including this Section 8.13) the provisions of this Section 8.13 and the other
provisions of this Agreement shall control (including, without limitation, that
no effect shall be given to any purported materiality or knowledge
qualifications in any of the Schedules). The disclosure of any matter, or
reference to any Contract, in any Schedule to this Agreement shall not be deemed
to constitute an admission by Buyer, the Company, the Stockholders or Seller
Representative or otherwise imply that any such matter or Contract is material
for the purposes of this Agreement and shall not affect the interpretation of
such term for the purposes of this Agreement. In particular, (a) certain matters
may be disclosed on the Schedules that may not be required to be disclosed
because of certain minimum thresholds or materiality standards set forth in this
Agreement, (b) the disclosure of any such matter does not mean that it meets or
surpasses any such minimum thresholds or materiality standards and (c) no
disclosure in the Schedules relating to any possible breach or violation of any
Contract or Law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred. In no event shall the
listing of such matters in any Schedule be deemed or interpreted to expand the
scope of the Company’s or Stockholders representations and warranties contained
in this Agreement. Each

    45

--------------------------------------------------------------------------------



Schedule is qualified in its entirety by reference to specific provisions of
this Agreement and does not constitute, and shall not be construed as
constituting, representations, warranties or covenants of Buyer, the Company,
the Stockholders or the Seller Representative or their respective Affiliates,
except as and to the extent provided in this Agreement. Matters reflected in a
Schedule are not necessarily limited to matters or Contracts required by this
Agreement to be disclosed in such Schedules. Regardless of the existence or
absence of cross-references, the disclosure of any matter in any Schedule shall
be deemed to be a disclosure for purposes of this Agreement and each Schedule to
the extent that the relevance of such disclosure is readily apparent from its
text. The section headings in the Schedules are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any information disclosed herein or any provision of this Agreement. All
attachments to the Schedules are incorporated by reference into the Schedule in
which they are directly or indirectly referenced. The information contained in
the Schedules is in all events subject to the Confidentiality Agreement.
8.14    Exclusive Remedy. Notwithstanding anything to the contrary herein,
except in the case of actual and intentional fraud, the rights and remedies of
Buyer, The Company, Buyer Indemnitees and Seller Indemnitees under this
Agreement and the Related Agreements are exclusive and in lieu of any and all
other rights and remedies which Buyer, The Company, Buyer Indemnitees and Seller
Indemnitees may have under this Agreement or otherwise against each other with
respect to this Agreement and with respect to the transactions contemplated
hereby or thereby, and with respect to the Purchased Assets; and Buyer, The
Company, Buyer Indemnitees and Seller Indemnitees each expressly waives and
releases and agrees to waive and release any and all other rights or causes of
action it or its Affiliates may have against the other party or its Affiliates
now or in the future under any Law with respect to the preceding matters.
8.15    Joint Drafting. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and the other agreements and
documents to be executed by the parties in connection herewith. In the event an
ambiguity or question of intent or interpretation arises, this Agreement and the
other agreements and documents to be executed by the parties hereto in
connection herewith shall be construed as if drafted jointly by the parties and
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any of the provisions of this Agreement and the
other agreements and documents to be executed by the parties in connection with
this Agreement.
8.16    Specific Performance. Each of the parties hereto acknowledges that the
rights of each party to consummate the transactions contemplated hereby are
unique and recognize and affirm that in the event of a breach of this Agreement
by any party, money damages may be inadequate and the non-breaching party may
have no adequate remedy at law. Accordingly, the parties hereto agree that such
non-breaching party shall have the right, in addition to any other rights and
remedies existing in their favor at law or in equity, to enforce its rights and
the breaching party’s obligations hereunder not only by an action or actions for
damages but also by an action or actions for specific performance, injunctive
and/or other equitable relief (without posting of bond or other security).

    46

--------------------------------------------------------------------------------



8.17    Counterparts. This Agreement may be executed in any number of
counterparts, and counterpart signature pages may be delivered by PDF format,
each of which shall be deemed an original but all of which shall constitute but
one instrument.
8.18    Confidentiality. From and after the Closing Date, the Company and the
Stockholders shall treat and hold as confidential, and not use or disclose any
of the Confidential Information to any Person, except to pursue its or his
rights under this Agreement or the Related Documents and the performance of the
respective duties under the Employment Agreement. In the event that the Company
or any Stockholder is required by Law to disclose any Confidential Information,
the Company or Stockholder shall notify Buyer promptly of the request or
requirement so that Buyer may seek, at its expense, an appropriate protective
order or waive compliance with the provisions of this Section 8.18. Upon the
request and at the expense of Buyer, the Company and the Stockholders shall
assist Buyer in obtaining such protective order. If, in the absence of a
protective order or the receipt of a waiver hereunder the Company or Stockholder
is compelled to disclose any Confidential Information to any Governmental
Authority or else stand liable for contempt, the Company or Stockholder may
disclose the Confidential Information to the Governmental Authority; provided,
however, that the Company or Stockholder shall use commercially reasonable
efforts to obtain, at the request, and at the expense, of Buyer, an Order or
other assurance that confidential treatment will be accorded to such portion of
the Confidential Information required to be disclosed as Buyer shall designate.
As used herein, “Confidential Information” shall mean any nonpublic or
confidential information relating to Buyer, its Affiliates, the Products, the
Business or the Purchased Assets, except to the extent that such information
shall have become public knowledge other than through improper disclosure by the
Company or any Stockholder.
[Signatures on Following Page]

    47

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Buyer, the Company, the Stockholders and the Seller
Representative have caused this Agreement to be executed as of the day and year
first above written.
UNIQUE MOLDED FOAM TECHNOLOGIES, INC.




By:_________________________________
Name:
Title:




GREAT LAKE FOAM TECHNOLOGIES INC.


By:_________________________________
Name:
Title:






STOCKHOLDERS:




____________________________________
Bill MacCready


____________________________________
Tim Packer





    48

--------------------------------------------------------------------------------





The undersigned hereby agrees to serve as the Seller Representative in
connection with (a) the Asset Purchase Agreement (the “Agreement”) dated August
31, 2015, by and among Unique Molded Foam Technologies, Inc., a Delaware
corporation (“Buyer”), Great Lake Foam Technologies, Inc., Bill MacCready and
Tim Packer, and (b) the Escrow Agreement, dated as of the Closing Date (as
defined in the Agreement), by and among Buyer, the undersigned, as Seller
Representative, and Peapack-Gladstone Bank as escrow agent, and hereby agrees to
act and perform his obligations thereunder.




______________________________
Tim Packer, as Seller Representative



    49

--------------------------------------------------------------------------------




Schedule 2.1
“Purchased Assets” means all of the assets of every kind and nature, real,
personal and mixed, tangible or intangible, wherever located, owned by, used by
or held for use by the Company, including any and all of the following assets,
except, and only except, the herein defined Excluded Assets:
(a)    Accounts and Instruments. All accounts, instruments and chattel paper (as
such terms are defined in the UCC), including all Accounts Receivable.
(b)    Inventory. All Inventory.
(c)    Intellectual Property. All rights in and to all United States and foreign
patents, tradenames, trademarks, service marks, copyrights, domain names and/or
applications therefor and the like, and all other intellectual property of any
kind or nature, whether arising under statute, common law or otherwise,
registered or unregistered, including, without limitation, the Intellectual
Property.
(d)    Customer and Supplier Information. All current or historical information
relating to customers and suppliers, including all customer lists, mailing
lists, customer price lists, customer files, customer account histories,
suppliers lists, suppliers price lists and other correspondence and other
recorded knowledge relating to customers or suppliers. Customers include
distributors.
(e)    Goodwill. All of the goodwill of the Company.
(f)    Machinery, Equipment, Fixtures and Supplies. All machinery and equipment,
molds, office equipment, accessories, tools, vehicles, spare parts, fixtures,
furniture, supplies relating to the foregoing, other supplies, including
packaging and office supplies and other similar personal property.
(g)    Proprietary Technology; Other Information. All proprietary technology,
including all know‑how, trade secrets, quality control standards, reports,
including test reports, processes, market research and other data, computer
software and programs, formulae, inventions and other ideas, current and
historical information relating to products purchased or sold by the Company or
contemplated to be purchased or sold, including all sales literature, sales data
and other related information, including correspondence and recorded knowledge,
and all other current and historical information relating to the Purchased
Assets, including employee records and other information pertaining to the
Business, and the media thereon.
(h)    Permits; Contract Rights; Prepaid Assets; Certain Insurance Policies;
Other Assets. All of the following: (i) all Permits; (ii) all of the rights
under [all Contracts]; (iii)  the Company’s website(s); (iv) all prepaid or
deferred expenses, including all advertising and promotional materials, catalogs
and labels; (v) all warranties, guarantees and rights of indemnity, at common
law, by contract or otherwise; (vi) all other rights relating to the other
Purchased Assets, including all guaranties, security agreements and other
collateral in respect of any such assets and



--------------------------------------------------------------------------------




claims now existing or hereafter arising relating thereto; (vii) all rights to
receive proceeds of insurance awards payable on or after the Closing Date with
respect to loss of any Purchased Asset; (viii) all claims and other causes of
action inuring to the Company’s benefit; and (ix) without limiting the
generality of this Schedule 2.1, all other assets of the Company except to the
extent same constitute Excluded Assets.
Notwithstanding the preceding provisions of this Schedule 2.1, the Purchased
Assets shall not include any of the following assets existing on the Closing
Date (the “Excluded Assets”):
(a)    Cash. All Cash, certificates of deposit, money market accounts,
marketable securities and other similar securities and/or cash equivalents of
the Company.
(b)    Tax Refunds. All claims made or which may be made by the Company to any
Governmental Authority, to the extent same does not adversely affect Buyer,
relating to refunds for Taxes with respect to any period occurring prior to the
Closing Date.
(c)    Certain Corporate Records. Corporate minutes, seals, stock ledgers and
stock transfer books of the Company.
(d)    Agreement Rights. All rights of The Company under this Agreement.
(e)    Litigation. All rights under the KBD Litigation.
Terms (whether or not capitalized) defined in the Agreement to which this
Schedule 2.1 is attached and not defined in this Schedule 2.1 shall have the
meanings ascribed to such terms in the Agreement. Capitalized terms defined in
this Schedule and not defined in the Agreement to which this Schedule 2.1 is
attached shall in the Agreement have the meanings ascribed to such terms in this
Schedule 2.1.
 

